






--------------------------------------------------------------------------------


 


MASTER LEASE


SINGLE LESSEE
MULTIPLE FACILITIES






OHI ASSET II (OH), LLC


AND


CSC MSTR LSCO, LLC




DATED: December16, 2005


CSC Transaction
 
                        Facilities: Aristocrat Berea
              Candlewood Park
                  Falling Water
                         Grande Pointe Health Care
                 Greenbrier RC
                 Greenbrier HC
                         Ohio Extended Care Facility
                 Pebble Creek
                         Pine Grove
                 Pine Valley Care Center
                Wyant Woods







--------------------------------------------------------------------------------




 
 
 


TABLE OF CONTENTS
 
 
 Page
ARTICLE I
1
1.1    LEASE
1
1.2    TERM
2
1.3    OPTION TO RENEW
2
ARTICLE II
3
2.1    DEFINITIONS
3
ARTICLE III
20
3.1    BASE RENT; MONTHLY INSTALLMENTS
20
3.2    ADDITIONAL CHARGES
20
3.3    LATE CHARGE; INTEREST.
20
3.4    NET LEASE.
20
ARTICLE IV
21
4.1    PAYMENT OF IMPOSITIONS
21
4.2    ADJUSTMENT OF IMPOSITIONS
22
4.3    UTILITY CHARGES
22
4.4    INSURANCE PREMIUMS
22
ARTICLE V
22
5.1    NO TERMINATION, ABATEMENT, ETC
22
ARTICLE VI
23
6.1    OWNERSHIP OF THE LEASED PROPERTIES
23
6.2    LESSOR’S PERSONAL PROPERTY
23
6.3    LESSEE’S PERSONAL PROPERTY
23
6.4    GRANT OF SECURITY INTEREST IN LESSEE’S PERSONAL PROPERTY AND ACCOUNTS
24
ARTICLE VII
24
7.1    CONDITION OF THE LEASED PROPERTIES
24
7.2    USE OF THE LEASED PROPERTIES
25
7.3    CERTAIN ENVIRONMENTAL MATTERS
25
ARTICLE VIII
29
8.1    COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS
29
8.3    MINIMUM QUALIFIED CAPITAL EXPENDITURES
31
8.4    MANAGEMENT AGREEMENTS AND CONSULTING AGREEMENTS
31
8.5    OTHER FACILITIES
31
8.6    NO OTHER BUSINESS
31
ARTICLE IX
32
9.1    MAINTENANCE AND REPAIR
32
9.2    ENCROACHMENTS, RESTRICTIONS, ETC.
33
ARTICLE XI
34
11.1    LIENS
34
ARTICLE XII
34
12.1    PERMITTED CONTESTS
34
12.2    LESSOR’S REQUIREMENT FOR DEPOSITS
35
ARTICLE XIII
35
13.1    GENERAL INSURANCE REQUIREMENTS
35
13.2    RISKS TO BE INSURED
36
13.3    PAYMENT OF PREMIUMS; COPIES OF POLICIES; CERTIFICATES.
37
13.4    UMBRELLA POLICIES
38
13.5    ADDITIONAL INSURANCE
38
13.6    NO LIABILITY; WAIVER OF SUBROGATION
38
13.7    INCREASE IN LIMITS
38
13.8    BLANKET POLICY
38
ARTICLE XIV
39
14.1    INSURANCE PROCEEDS
39
14.2    RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION
39
14.3    RESTORATION OF LESSEE’S PROPERTY
40
14.4    NO ABATEMENT OF RENT
40
14.5    WAIVER
40
14.6    DISBURSEMENT OF INSURANCE PROCEEDS EQUAL TO OR GREATER THAN THE APPROVAL
THRESHOLD
40
14.7    NET PROCEEDS PAID TO FACILITY MORTGAGEE
41
ARTICLE XV
41
15.1    TOTAL TAKING OR OTHER TAKING WITH LEASED PROPERTY RENDERED UNSUITABLE
FOR ITS PRIMARY INTENDED USE
41
15.2    ALLOCATION OF AWARD
42
15.3    PARTIAL TAKING
42
15.4    TEMPORARY TAKING
42
15.5    AWARDS PAID TO FACILITY MORTGAGEE
43
ARTICLE XVI
43
16.1    LESSOR’S RIGHTS UPON AN EVENT OF DEFAULT
43
16.2    CERTAIN REMEDIES
43
16.3    DAMAGES
44
16.4    WAIVER
44
16.5    APPLICATION OF FUNDS
45
ARTICLE XVII
45
17.1    LESSOR’S RIGHT TO CURE LESSEE’S DEFAULT
45
17.2    LESSEE’S AFFILIATES RIGHT TO CURE
46
ARTICLE XVIII
46
18.1    HOLDING OVER
46
18.2    INDEMNITY
46
ARTICLE XIX
46
19.1    SUBORDINATION
46
19.2    ATTORNMENT
47
19.3    LESSEE’S CERTIFICATE
47
19.4    NOTICE AND CURE
47
ARTICLE XX
48
20.1    RISK OF LOSS
48
ARTICLE XXI
48
21.1    INDEMNIFICATION
48
21.2    SURVIVAL OF INDEMNIFICATION
49
ARTICLE XXII
49
22.1    GENERAL PROHIBITION AGAINST TRANSFERS
49
22.2    SUBORDINATION AND ATTORNMENT
50
22.3    SUBLEASE LIMITATION
50
ARTICLE XXIII
50
23.1    FINANCIAL STATEMENTS AND OTHER REPORTS AND MATERIALS REQUIRED BY LESSOR
50
23.2    PUBLIC OFFERING INFORMATION
52
ARTICLE XXIV
53
24.1    LESSOR’S RIGHT TO INSPECT
53
ARTICLE XXV
53
25.1    NO WAIVER
53
ARTICLE XXVI
53
26.1    REMEDIES CUMULATIVE
53
ARTICLE XXVII
53
27.1    ACCEPTANCE OF SURRENDER
53
ARTICLE XXVIII
53
28.1    NO MERGER OF TITLE
53
28.2    NO PARTNERSHIP
53
ARTICLE XXIX
54
29.1    CONVEYANCE BY LESSOR
54
ARTICLE XXX
54
30.1    QUIET ENJOYMENT
54
ARTICLE XXXI
54
31.1    NOTICES
54
ARTICLE XXXII
55
32.1    FAIR MARKET RENT
55
ARTICLE XXXIII
56
33.1    LESSOR’S OPTION TO PURCHASE LESSEE’S PERSONAL PROPERTY
56
33.2    FACILITY TRADE NAMES
56
33.3    TRANSFER OF OPERATIONAL CONTROL OF THE FACILITIES
57
33.4    INTANGIBLES AND PERSONAL PROPERTY
57
ARTICLE XXXIV
58
34.1    ARBITRATION
58
ARTICLE XXXV
58
35.1    COMMISSIONS
58
ARTICLE XXXVI
58
36.1    MEMORANDUM OR SHORT FORM OF LEASE
58
ARTICLE XXXVII
58
37.1    SECURITY DEPOSIT
58
37.2    APPLICATION OF SECURITY DEPOSIT
59
37.3    TRANSFER OF SECURITY DEPOSIT
59
ARTICLE XXXVIII
59
38.1    MISCELLANEOUS
60
   60






 
 


--------------------------------------------------------------------------------




MASTER LEASE
Multiple Facilities
(CSC Transaction)


THIS MASTER LEASE (“Lease”) is executed and delivered as of this 16th day of
December, 2005 and is entered into by OHI ASSET II (OH), LLC, a Delaware limited
liability company (“Lessor”), the address of which is 9690 Deereco Road, Suite
100, Timonium, MD 21093, and CSC MSTR LSCO, LLC, an Ohio limited liability
company (“Lessee”), the address of which is 4700 Ashwood Drive, Suite 200,
Cincinnati, OH 45241.
 
RECITALS
 
The circumstances underlying the execution and delivery of this Lease are as
follows:
 
A.  Capitalized terms used and not otherwise defined herein have the respective
meanings given them in Article II below.
 
B.  Lessor is the owner of the Leased Properties.
 
C.  Pursuant to an Agreement to Lease, and conditioned upon, among other things,
the acquisition of the Facilities by Lessor, Lessor agreed to Lease to Lessee,
and Lessee agreed to lease from Lessor, the Facilities on the terms and
conditions of this Lease.
 
D.  As of the date of this Lease, Lessor has acquired the Acquired Facilities.
 
NOW, THEREFORE, Lessor and Lessee agree to amend and restate the Existing Lease
in its entirety as follows:
 
ARTICLE I  
 
1.1  Lease. Upon and subject to the terms and conditions set forth in this
Lease, Lessor leases to Lessee, and Lessee leases from Lessor, the Leased
Properties. The Leased Properties are leased subject to all covenants,
conditions, restrictions, easements and other matters affecting the Leased
Property, whether or not of record, including the Permitted Encumbrances and
other matters which would be disclosed by an inspection or accurate survey of
the Leased Properties. 
 
1.1.1  Subleases. On the Commencement Date, with the approval of Lessor, the
Leased Properties are subleased to the Sublessees pursuant to the Subleases.
Lessee has assigned the Subleases to Lessor and each Sublessee has jointly and
severally with the other Sublessee guaranteed the obligations of Lessee
hereunder, and to secure its guaranty each Sublessee has granted Lessor a
security interest in the Collateral with respect to the Facility subleased by
it. Lessee shall not amend or modify the terms of any Sublease without the prior
written consent of Lessor, which Lessor may in its sole discretion grant,
withhold or condition. Each Sublessee under an Sublease has agreed in the
Sublease that it assumes and agrees to be bound by and perform each and every
obligation of the Lessee under this Lease; provided, however, that obligations
of a Sublessee related to the operation, maintenance and repair of a Facility
are assumed only with respect to the Facility being operated by such Sublessee.
Lessee agrees that a default by a Sublessee under a Sublease shall be deemed a
default by Lessee under this Lease which, if not cured within any applicable
cure or grace period shall constitute an Event of Default and entitle Lessor to
exercise any and all remedies provided by this Lease or by law. Any Notice given
by Lessor to Lessee shall be deemed a Notice given to each Sublessee of a Leased
Property.
 
1.1.2  Single, Indivisible Lease. Notwithstanding Lessor’s approval of the
Subleases of the Leased Properties, This Lease constitutes one indivisible lease
of the Leased Properties and not separate leases governed by similar terms. The
Leased Properties constitute one economic unit, and the Base Rent and all other
provisions have been negotiated and agreed to based on a demise of all of the
Leased Properties to Lessee as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all of the Leased
Properties as one unit. An Event of Default with respect to any Leased Property
is an Event of Default as to all of the Leased Properties. The parties intend
that the provisions of this Lease shall at all times be construed, interpreted
and applied so as to carry out their mutual objective to create an indivisible
lease of all of the Leased Properties and, in particular but without limitation,
that, for purposes of any assumption, rejection or assignment of this Lease
under 11 U.S.C. 365, this is one indivisible and non-severable lease and
executory contract dealing with one legal and economic unit and that this Lease
must be assumed, rejected or assigned as a whole with respect to all (and only
as to all) of the Leased Properties.
 
1.2  Term. The initial term of this Lease (“Initial Term”) shall be December 16,
2005 through December 31, 2015.
 
1.3  Option to Renew. Lessee is hereby granted two (2) successive options to
renew this Lease for a period of ten (10) Lease Years each, for a maximum Term
if such options are exercised of thirty (30) Lease Years. Lessee’s options to
renew this Lease are subject to the following terms and conditions (which
conditions may be waived by Lessor in its sole discretion):
 
(a)  An option to renew is exercisable only by Notice to Lessor at least one
hundred and eighty (180) days prior to the expiration of the Initial Term (or
prior to the expiration of the preceding Renewal Term, as the case may be);
 
(b)  No Event of Default or Unmatured Event of Default shall have occurred and
be continuing either at the time a renewal option is exercised or at the
commencement of a Renewal Term;
 
(c)  During a Renewal Term, all of the terms and conditions of this Lease shall
remain in full force and effect; and
 
(d)  Lessee may exercise its options to renew with respect to all (and no fewer
than all) of the Leased Properties.
 
ARTICLE II  
 
2.1  Definitions. For all purposes of this Lease, except as otherwise expressly
provided or unless the context otherwise requires, (a) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular; (b) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP as at the time
applicable; (c) all references in this Lease to designated “Articles,”“Sections”
and other subdivisions are to the designated Articles, Sections and other
subdivisions of this Lease; and (d) the words “herein,”“hereof” and “hereunder”
and other words of similar import refer to this Lease as a whole and not to any
particular Article, Section or other subdivision.
 
Acquisition Agreements: means the Agreement of Purchase and Sale and related
documents pursuant to which Lessor or an Affiliate of Lessor acquired the
Acquired Facilities.
 
Additional Charges: All Impositions and other amounts, liabilities and
obligations that Lessee assumes or agrees to pay under this Lease.
 
Affiliate: Any Person who, directly or indirectly, Controls or is Controlled by
or is under common Control with another Person.
 
Agreement to Lease: means the Agreement to Enter into Amended and Restated
Master Lease dated as of June 10, 2005 among Lessor, Lessee, the Sublessees, the
Guarantors, the Consultants, and the Managers.
 
Approval Threshold: One Hundred Thousand Dollars ($100,000).
 
Assessment: Any governmental assessment on the Leased Properties or any part of
any of them for public or private improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not to be
completed within the Term.
 
Assumed Indebtedness: Any indebtedness or other obligations expressly assumed in
writing by Lessor and secured by a mortgage, deed of trust or other security
agreement to which Lessor’s title to the Leased Properties is subject.
 
Award: All compensation, sums or anything of value awarded, paid or received in
connection with a Taking or Partial Taking.
 
Base Rent: During the Term, the Base Rent shall be as follows:
 
(1) During the first Lease Year, Eleven Million Five Hundred Fifty Thousand
Dollars ($11,550,000);
 
(2)  For each succeeding Lease Year during the Term, the Base Rent for the
previous Lease Year, plus an amount equal to (a) the Base Rent in the previous
Lease Year multiplied by (b) the lesser of (i) two (2) times the change in CPI
and (ii) two and one half percent (2.5%).
 
Subject to the provisions of Section 1.1.2, the Base Rent shall be allocated
among the Facilities as set forth on attached Exhibit G.
 
Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which national banks in the City of New York, New York are authorized or
obligated, by law or executive order, to close.
 
Capitalization Rate: Ten percent (10%).
 
Cash Flow: For any period, the sum of (a) Net Income of Lessee arising solely
from the operation of the Facilities for the applicable period, and (b) the
amounts deducted in computing Lessee’s Net Income for the period for (i)
depreciation, (ii) amortization, (iii) Base Rent, (iv) interest (including
payments in the nature of interest under Capitalized Leases and interest on any
Purchase Money Financing), (v) income taxes (or, if greater, income tax actually
paid during the period) and (vi) management fees.
 
Cash Flow to Rent Ratio: For any fiscal period, the ratio of Cash Flow to Base
Rent.
 
Citation: Any operational or physical plant deficiency set forth in writing with
respect to a Facility by any governmental body or agency, or Medicare
intermediary, having regulatory oversight over a Facility, Lessee, any Sublessee
or Manager, with respect to which the scope and severity of the potential
penalty for such deficiency is one or more of the following: loss of licensure,
decertification of a Facility from participation in the Medicare and/or Medicaid
programs, appointment of a temporary manager or denial of payment for new
admissions which lasts for thirty (30) days or more.
 
Clean-Up: The investigation, removal, restoration, remediation and/or
elimination of, or other response to, Contamination, in each case to the
satisfaction of all governmental agencies having jurisdiction, in compliance
with or as may be required by Environmental Laws.
 
Code: The Internal Revenue Code of 1986, as amended.
 
Commencement Date: December 16, 2005.
 
Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of condemnation.
 
Consulting Agreement: Any agreement pursuant to which financial services for a
Facility is delegated by Lessee or Sublessee to any person not an employee of
Lessee or a Sublessee, or to any other related or unrelated party.
 
Consultants: The Person to whom the financial services of a Facility is
delegated pursuant to a Consulting Agreement. As of the date of this Lease, the
Consultants are BELMORE CONSULTING CO., LLC, an Ohio limited liability company,
WYANT CONSULTING CO., LLC, an Ohio limited liability company, BRECKSVILLE
CONSULTING CO., LLC, an Ohio limited liability company, JARVIS CONSULTING CO.,
LLC, an Ohio limited liability company, KOLBE CONSULTING CO., LLC, an Ohio
limited liability company, PEARL CONSULTING CO., LLC, an Ohio limited liability
company, PEARL II CONSULTING CO., LLC, an Ohio limited liability company, PEARL
III CONSULTING CO., LLC, an Ohio limited liability company, MERIT CONSULTING
CO., LLC, an Ohio limited liability company, FALLING CONSULTING CO., LLC, an
Ohio limited liability company, and FRONT CONSULTING CO., LLC, an Ohio limited
liability company.
 
Construction Funds: The Net Proceeds and such additional funds as may be
deposited with Lessor by Lessee pursuant to Section 14.6 for restoration or
repair work pursuant to this Lease.
 
Contamination: The presence, Release or threatened Release of any Hazardous
Substance at the Leased Properties in violation of any Environmental Law, or in
a quantity that would give rise to any affirmative Clean-Up obligations under an
Environmental Law, including, but not limited to, the existence of any injury or
potential injury to public health, safety, natural resources or the environment
associated therewith, or any other environmental condition at, in, about, under
or migrating from or to the Leased Properties.
 
Control (and its corollaries “Controlled by” and “under common Control with”):
Possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, through the ownership of
voting securities, partnership interests or other equity interests.
 
CPI: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.
 
Cross Default and Cross Collateralization Agreement: means the Cross Default and
Cross Collateralization Agreement dated as of the date of this Lease by Lessee,
Guarantors, Sublessees, Consultants, Managers, PARTNERS IN HEALTH, INC., an Ohio
corporation, PARTNERS OF CITY VIEW, LLC, an Ohio limited liability company,
PARTNERS OF CITY VIEW REAL ESTATE, LLC, an Ohio limited liability company, OMG
MSTR LSCO, LLC, an Ohio limited liability company, MIDLAND LEASING CO., LLC, an
Ohio limited liability company, GARDEN LEASING CO., LLC, an Ohio limited
liability company, SKYLINE (PA) LEASING CO., LLC, an Ohio limited liability
company, OLD LEASING CO., LLC, an Ohio limited liability company, EMERY LEASING
CO., LLC, an Ohio limited liability company, AVIS LEASING CO., LLC, an Ohio
limited liability company, HERITAGE (OHIO) LEASING CO., LLC, an Ohio limited
liability company, CARNEGIE (OHIO) MANAGEMENT CO., LLC, an Ohio limited
liability company, GARDEN MANAGEMENT CO., LLC, an Ohio limited liability
company, MIDLAND (OHIO) MANAGEMENT CO., LLC, an Ohio limited liability company,
SKYLINE (PA) MGMT CO, LLC, an Ohio limited liability company, HERITAGE (OHIO)
MGMT CO, LLC, an Ohio limited liability company, AVIS (OHIO) MGMT CO, LLC, an
Ohio limited liability company, SUBURBAN (OHIO) MGMT CO, LLC, an Ohio limited
liability company, OLD MGMT CO, LLC, an Ohio limited liability company, CARNEGIE
(OHIO) CONSULTING CO., LLC, an Ohio limited liability company, GARDEN CONSULTING
CO., LLC, an Ohio limited liability company, MIDLAND CONSULTING CO., LLC, an
Ohio limited liability company, SKYLINE (PA) CONSULTING CO, LLC, an Ohio limited
liability company, HERITAGE (OHIO) CONSULTING CO, LLC, an Ohio limited liability
company, AVIS (OHIO) CONSULTING CO, LLC, an Ohio limited liability company,
SUBURBAN (OHIO) CONSULTING CO, LLC, an Ohio limited liability company, OLD
CONSULTING CO, LLC, an Ohio limited liability companyin favor of Lessor and OHI
Asset (OH) Lender, LLC, a Delaware limited liability company.
 
Date of Taking: The date on which the Condemnor has the right to possession of
the Leased Property that is the subject of the Taking or Partial Taking.
 
Distribution: Any payment or distribution of cash or any assets of Lessee to one
or more shareholders of Lessee or to any Affiliate of Lessee, whether in the
form of a dividend, a fee for management in excess of the fee required by the
terms of a Management Agreement (but in any event not to exceed five percent
(5%) of net revenues of the Facilities), a payment for services rendered, a
reimbursement for expenditures or overhead incurred on behalf of Lessee or a
payment on any debt required by this Lease to be subordinated to the rights of
Lessor.
 
Emery Facilities Lease: means the Amended and Restated Master Lease dated as of
June 28, 2005 pursuant to which an Affiliate of Omega leases to OMG MSTR LSCO,
LLC, an Ohio limited liability company, the skilled nursing facilities commonly
known as (i) Baldwin Health Center, 1717 Skyline Drive, Pittsburgh, PA 15227,
(ii) Copley Health Center, 155 Heritage Woods Drive, Copley, OH 44321, (iii)
Hanover House, 435 Avis Avenue NW, Massillon, OH 44646, (iv) Suburban Pavilion,
20265 Emery Road, Cleveland, OH 44128, (v) Wexford House, 9850 Old Perry
Highway, Wexford , PA 15090, (vi) Waterford Commons, 955 Garden Lake Parkway,
Toledo, Ohio 43614, and (vii) Crestwood Care Center, 225 W. Main Street, Shelby,
Ohio 44875, as such document may be amended, extended, renewed or replaced.
 
Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to the Leased Properties, or any portion thereof or interest
therein, securing any borrowing or other means of financing or refinancing.
 
Environmental Audit: A written certificate that (a) is in form and substance
satisfactory to Lessor, (b) is from an environmental consulting or engineering
firm acceptable to Lessor and (c) states that there is no Contamination on the
Leased Properties and that the Leased Properties are otherwise in strict
compliance with Environmental Laws.
 
Environmental Documents: Each and every (a) document received by Lessee or any
Affiliate from, or submitted by Lessee or any Affiliate to, the United States
Environmental Protection Agency and/or any other federal, state, county or
municipal agency responsible for enforcing or implementing Environmental Laws
with respect to the condition of the Leased Properties, or Lessee’s operations
at the Leased Properties; and (b) review, audit, report, or other analysis data
pertaining to environmental conditions, including, but not limited to, the
presence or absence of Contamination, at, in, under or with respect to the
Leased Properties that have been prepared by, for or on behalf of Lessee.
 
Environmental Laws: All federal, state and local laws (including, without
limitation, common law), statutes, codes, ordinances, regulations, rules,
orders, permits or decrees now or at any time in effect and relating to (a) the
introduction, emission, discharge or release of Hazardous Substances into the
indoor or outdoor environment (including without limitation, air, surface water,
groundwater, land or soil), (b) the manufacture, processing, distribution, use,
treatment, storage, transportation or disposal of Hazardous Substances or (c)
the Clean-Up of Contamination.
 
Event of Default: The occurrence of any of the following:
 
(a)  Lessee fails to pay or cause to be paid the Rent when due and payable;
 
(b)  Lessee, any Sublessee or any Guarantor, on a petition in bankruptcy filed
against it, is adjudicated a bankrupt or has an order for relief thereunder
entered against it, or a court of competent jurisdiction enters an order or
decree appointing a receiver of Lessee, a Sublessee or any Guarantor or of the
whole or substantially all of its property, or approving a petition filed
against Lessee, a Sublessee or any Guarantor seeking reorganization or
arrangement of Lessee, a Sublessee or such Guarantor under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state thereof, and such judgment, order or decree is not vacated
or set aside or stayed within sixty (60) days from the date of the entry
thereof, subject to the applicable provisions of the Bankruptcy Code (11 USC §
101 et. seq.) and to the provisions of Section 16.6 below;
 
(c)  Lessee, a Sublessee or any Guarantor: (i) Admits in writing its inability
to pay its debts generally as they become due; (ii) files a petition in
bankruptcy or a petition to take advantage of any insolvency law; (iii) makes a
general assignment for the benefit of its creditors; (iv) consents to the
appointment of a receiver of itself or of the whole or any substantial part of
its property; or (v) files a petition or answer seeking reorganization or
arrangement under the Federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof, subject to the
applicable provisions of the Bankruptcy Code (11 USC § 101 et. seq.) and to the
provisions of Section 16.6 below;
 
(d)  Lessee, a Sublessee or any Guarantor is liquidated or dissolved, or begins
proceedings toward liquidation or dissolution, or has filed against it a
petition or other proceeding to cause it to be liquidated or dissolved and the
proceeding is not dismissed within thirty (30) days thereafter, or Lessee, a
Sublessee or any Guarantor in any manner permits the sale or divestiture of all
or substantially all of its assets;
 
(e)  The estate or interest of Lessee or any Sublessee in the Leased Properties
or any part thereof is levied upon or attached in any proceeding and the same is
not vacated or discharged within thirty (30) days thereafter (unless Lessee is
in the process of contesting such lien or attachment in good faith in accordance
with Article XII hereof);
 
(f)  Lessee ceases operation of any Facility for a period in excess of five (5)
Business Days except upon prior Notice to, and with the express prior written
consent of, Lessor (which consent Lessor may withhold in its absolute
discretion), or as the unavoidable consequence of damage or destruction as a
result of a casualty, or a Partial or total Taking;
 
(g)  Any representation or warranty made by Lessee, a Sublessee, a Guarantor or
any Affiliate of Lessee in the Lease, any Transaction Document or in any
certificates delivered in connection with this Lease or the Transaction
Documents proves to be untrue when made in any material respect, Lessor is
materially and adversely affected thereby and Lessee, a Sublessee, a Guarantor
or any Affiliate, as the case may be, fails within twenty (20) days after Notice
from Lessor or Omega, as the case may be, to cure such condition by terminating
such adverse effect and making Lessor or Omega, as the case may be, whole for
any damage suffered therefrom, or, if with due diligence such cure cannot be
effected within twenty (20) days, if Lessee, a Sublessee, a Guarantor or any
Affiliate, as the case may be, has failed to commence to cure the same within
the twenty (20) days or failed thereafter to proceed promptly and with due
diligence to cure such condition and complete such cure prior to the time that
such condition causes a default in any Facility Mortgage and prior to the time
that the same results in civil or criminal penalties to Lessor, Lessee, a
Sublessee, a Guarantor, any Affiliates of any of them or the Leased Properties;
 
(h)  Lessee (or, if applicable, any Sublessee or Manager):
 
(i)  has any license, permit, approval, certificate of need, certificate of
reimbursement or other authorization necessary to operate any Facility as a
provider of health care services in accordance with its Primary Intended Use
suspended or revoked, or its right to so operate a Facility or to accept
patients suspended for a period in excess of thirty (30) days, and Lessee fails
to remedy any condition causing such revocation or suspension within any cure
period allowed therefor by the applicable agency or authority or, if no such
cure period is allowed or specified by the applicable agency or authority,
Lessee fails to remedy the condition promptly and diligently following Lessee’s
receipt of notice of such condition and, in any event, prior to the final,
nonappealable revocation or suspension of any such license, permit, approval,
certificate of need, certificate of reimbursement, other authorization or right
to operate the Facility in question or to accept patients at the Facility in
question; or
 
(ii)  receives a Citation with respect to a Facility and fails to cure the
condition that is the subject of the Citation within the period of time required
for such cure by the issuer of the Citation or, but in any event prior to the
final, nonappealable revocation or suspension of any license, permit, approval,
certificate of need, certificate of reimbursement or other authorization
necessary to operate a Facility as a provider of health care services in
accordance with its Primary Intended Use or to receive Medicare or Medicaid
payments with respect to residents of any Facility, or prior to the appointment
of a temporary manager, as the case may be; or
 
(iii)  fails to give Lessor Notice that any event set forth in clauses (i) and
(ii) above has occurred, as required pursuant to Section 23.1(h) below.
 
(i)  A Transfer occurs without the prior written consent of Lessor;
 
(j)  A default occurs under any Transaction Document and such default is not
cured within any applicable cure period provided in such Transaction Document;
 
(k)  A default occurs under any other material contract affecting any Facility,
Lessee, or any Affiliate of Lessee;
 
(l)  An Event of Default occurs under the Emery Facilities Lease;
 
(m)  Lessee breaches any of the financial covenants set forth in Article VIII
hereof, the breach is capable of cure and the breach is not cured within a
period of the shorter of (i) forty-five (45) days after the Notice thereof from
Lessor, and (ii) twenty (20) days following the date of delivery of a
certificate pursuant to Section 23.1(i) or 23.1(ii);
 
(n)  Lessee or an Affiliate of Lessee defaults beyond any applicable grace
period in the payment of any amount or the performance of any material act
required of Lessee or such Affiliate by the terms of any other lease or other
agreement between Lessee or such Affiliate and Lessor or any Affiliate of
Lessor; or
 
(o)  Lessee fails to observe or perform any other term, covenant or condition of
this Lease or any other Transaction Document and the failure is not cured by
Lessee within a period of thirty (30) days after Notice thereof from Lessor,
unless the failure cannot with due diligence be cured within a period of thirty
(30) days, in which case such failure shall not be deemed an Event of Default if
and for so long as Lessee proceeds promptly and with due diligence to cure the
failure and completes the cure prior to the time that the same causes a Material
Adverse Effect, a default in any Facility Mortgage and prior to the time that
the same results in civil or criminal penalties to Lessor, Lessee, any
Affiliates of either or to the Leased Properties.
 
Executive Officer: Any of the Chairman of the Board of Directors, the President,
the Chief Executive Officer, the Chief Operating Officer, the Chief Financial
Officer, any Vice President and the Secretary of any corporation, a general
partner of any partnership and a managing member of any limited liability
company upon which service of a Notice is to be made.
 
Expiration Date: means December 31, 2015 if the first Renewal Option has not
been exercised, or December 31, 2025, if the first Renewal Option has been
exercised but not the second Renewal Option, or December 31, 2035, if the second
Renewal Option has been exercised.
 
Facilit(y)(ies): Each health care facility on the Land, including the Leased
Property associated with such Facility, and together, all such facilities on the
Leased Properties.
 
Facility Mortgage: Any mortgage, deed of trust or other security agreement that
with the express, prior, written consent of Lessor is a lien upon any or all of
the Leased Properties, whether such lien secures an Assumed Indebtedness or
another obligation or obligations.
 
Facility Mortgagee: The secured party to a Facility Mortgage, its successors and
assigns, any servicer acting on behalf of a Facility Mortgagee with respect to a
Facility Mortgage and, if any Facility Mortgage is deposited with a trust, then
the trustee acting on behalf of the certificate holders of such trust.
 
Facility Trade Names: The name(s) under which the Facilities have done business
during the Term. The Facility Trade Names in use by the Facilities on the
Commencement Date are set forth on attached Exhibit A.
 
Fair Market Rent: The rent that, at the relevant time, a Facility would most
probably command in the open market, under a lease on substantially the same
terms and conditions as are set forth in this Lease with a lessee unrelated to
Lessor having experience and a reputation in the health care industry and a
credit standing reasonably equivalent to that of Lessee, and, if this Lease is
guaranteed, with such lease being guaranteed by guarantors having a net worth at
least equal to that of Guarantors, with evidence of such rent being the rent
that is being asked and agreed to at such time under any leases of facilities
comparable to such Facility being entered into at such time in which the lessees
and lease guarantors meet the qualifications set forth in this sentence. Fair
Market Rent shall be determined in accordance with the appraisal procedure set
forth in Article XXXII or in such other manner as may be mutually acceptable to
Lessor and Lessee.
 
Financial Statement:
 
(A) For each quarter during Lessee’s fiscal year, on a consolidated basis for
Lessee, (i) a statement of earnings for the current period and fiscal year to
the end of such period, with a comparison to the corresponding figures for the
corresponding period in the preceding fiscal year from the beginning of the
fiscal year to the end of such period, and (ii) a balance sheet as of the end of
the period, and after the first Lease Year, with a comparison to the
corresponding figures for the corresponding period in the preceding fiscal year
from the beginning of the fiscal year to the end of such period; and
 
(B) For Lessee’s and Guarantor’s fiscal year, a compilation financial report on
a consolidated basis, prepared by an accounting firm or any other firm of
independent certified public accountants reasonably acceptable to Lessor,
containing Lessee’s balance sheet as of the end of that year, its related profit
and loss, a statement of shareholder’s equity for that year, a statement of cash
flows for that year, any management letter prepared by the certified public
accountants, such comments and financial details as customarily are included in
reports of like character. Lessor may, at its own expense, cause any Financial
Statement to be audited by a certified public accountant selected by Lessor and
reasonably acceptable to Lessee. Lessor consents to the use of the firm of
Mellott & Mellott, P.L.L. (Cincinnati, Ohio) to prepare such reports.
 
Fixtures: Collectively, all permanently affixed equipment, machinery, fixtures,
and other items of real and/or personal property (excluding Lessor’s Personal
Property), including all components thereof, now and hereafter located in, on or
used in connection with, and permanently affixed to or incorporated into the
Leased Improvements, including, without limitation, all furnaces, boilers,
heaters, electrical equipment, heating, plumbing, lighting, ventilating,
refrigerating, incineration, air and water pollution control, waste disposal,
air-cooling and air-conditioning systems and apparatus (other than individual
units), sprinkler systems and fire and theft protection equipment, built-in
oxygen and vacuum systems, towers and other devices for the transmission of
radio, television and other signals, all of which, to the greatest extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto.
 
Force Majeure: An event or condition beyond the control of a Person, including
without limitation a flood, earthquake, or other Act of God; a fire or other
casualty resulting in a complete or partial destruction of the Facility in
question; a war, revolution, riot, civil insurrection or commotion, terrorism,
or vandalism; unusual governmental action, delay, restriction or regulation not
reasonably to be expected; a contractor or supplier delay or failure in
performance (not arising from a failure to pay any undisputed amount due), or a
delay in the delivery of essential equipment or materials; bankruptcy or other
insolvency of a contractor, subcontractor or construction manager (not an
Affiliate of the party claiming Force Majeure); a strike, slowdown or other
similar labor action; or any other similar event or condition beyond the
reasonable control of the party claiming that Force Majeure is delaying or
preventing such party from timely and fully performing its obligations under
this Lease; provided that in any such event, the party claiming the existence of
Force Majeure shall have given the other party Notice of such claim within
fifteen (15) days after becoming aware thereof, and if the party claiming Force
Majeure shall fail to give such Notice, then the event or condition shall not be
considered Force Majeure for any period preceding the date such Notice shall be
given. No lack of funds shall be construed as Force Majeure.
 
GAAP: Generally accepted accounting principles in effect at the time in
question.
 
Ground Lease: Any lease of any of the Leased Properties pursuant to which Lessor
is the lessee.
 
Ground Lessor: The lessor under any Ground Lease.
 
Guarantors: CommuniCare Health Services, Inc., an Ohio corporation, Resident
Care Consulting Co., LLC, an Ohio limited liability company, and Health Care
Facility Management, LLC, an Ohio limited liability company.
 
Guaranties: means each Lease Guaranty from a Guarantor and each Sublessee.
 
Hazardous Substance: Dangerous, toxic or hazardous material, substance,
pollutant, contaminant, chemical, waste (including medical waste), including
petroleum products, asbestos and PCBs defined, listed or described as such under
any Environmental Law.
 
Indebtedness: of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property, (vi) leases that in accordance with GAAP are required to
be capitalized for financial reporting purposes, and (vii) any other obligation
for borrowed money or other financial accommodation which in accordance with
GAAP would be shown as a liability on the consolidated balance sheet of such
Person.
 
Impositions: Collectively, all taxes (excluding all income taxes, but including,
without limitation, all capital stock and franchise taxes of Lessor and all ad
valorem, sales and use, single business, gross receipts, business privilege,
transaction privilege, rent or similar taxes to the extent the same are assessed
against Lessor in whole or in part on the basis of the value of the Leased
Properties, the privilege of doing business in the State or States or any
political subdivision or subdivisions of the State or States, or any combination
thereof), assessments (including Assessments), ground rents, water, sewer or
other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character that at
any time prior to, during or in respect of the Term are assessed or imposed on
or in respect of, or constitute a lien upon (a) Lessor or Lessor’s interest in
the Leased Properties; (b) the Leased Properties or any part thereof or any rent
therefrom or any estate, right, title or interest therein; (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on or in
connection with the Leased Properties or the leasing or use of the Leased
Properties or any part thereof; or (d) Rent, but excluding any transfer or other
tax imposed with respect to the sale, exchange or other disposition by Lessor of
the Leased Properties or any part thereof or the proceeds thereof (other than
with respect to the transactions contemplated by the Acquisition Agreements).
 
Initial Term: As defined in Section 1.2.
 
Insurance Requirements: All terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy.
 
Intangible Assets: The amount of (a) unamortized debt discounts and expenses,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organizational and developmental expenses, unamortized
operating rights, unamortized licenses, unamortized leasehold rights, computer
software development costs, start-up costs, pre-opening costs, prepaid pension
costs and other intangible assets, including (a) any write-up resulting from a
reversal of a reserve for bad debts or depreciation and any write-up resulting
from a change in methods of accounting or inventory and (b) the amount of any
investment in any Affiliate.
 
Investigation: Soil and chemical tests or any other environmental
investigations, examinations or analyses.
 
Judgment Date: The date on which a judgment is entered against Lessee that
establishes, without the possibility of appeal, the amount of liquidated damages
to which Lessor is entitled under this Lease.
 
Land: The real property described in attached Exhibits B-1 through B-10.
 
Lease: As defined in the Preamble.
 
Lease Year: Each period from and including December 1 through November 30 during
the Term of this Lease. If this Lease is terminated before the end of any Lease
Year, the final Lease Year shall be December 1 through the date of termination.
 
Leased Improvements: Collectively, all buildings, structures, Fixtures and other
improvements of every kind on the Land, including, but not limited to, alleyways
and connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site
and off-site), parking areas and roadways appurtenant to such buildings and
structures.
 
Leased Property: The parcel of the Land on which a Facility is located, the
Leased Improvements on such parcel of the Land, the Related Rights with respect
to such parcel of the Land, and Lessor’s Personal Property with respect to such
Facility.
 
Leased Properties: All of the Land, Leased Improvements, Related Rights and
Lessor’s Personal Property.
 
Legal Requirements: All federal, state, county, municipal and other governmental
statutes, laws, rules, orders, waivers, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Properties or any portion thereof,
Lessee’s Personal Property or the construction, use or alteration of the Leased
Properties (including but not limited to the Americans with Disabilities Act),
whether enacted and in force before, after or on the Commencement Date, and
including any that may (a) require repairs, modifications, alterations or
additions in or to any portion or all of the Facilities, or (b) in any way
adversely affect the use and enjoyment thereof, and all permits, licenses and
authorizations and regulations relating thereto, including, but not limited to,
(i) those relating to existing health care licenses, (ii) those authorizing the
current number of licensed beds and the level of services delivered from the
Leased Properties and (iii) all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to Lessee
(other than encumbrances created by Lessor without the consent of Lessee) and in
force at any time during the Term.
 
Lessee’s Certificate: A statement in writing in substantially the form of
Exhibit C attached hereto (with such changes thereto as may reasonably be
requested by the person relying on such certificate).
 
Lessee’s Personal Property: Personal Property owned or leased by Lessee that is
not included within the definition of the term “Lessor’s Personal Property” but
is used by Lessee in the operation of the Facilities, including Personal
Property provided by Lessee in compliance with Section 6.3 hereof.
 
Lessor’s Future Rent Loss: An amount equal to the Rent that would have been
payable by Lessee from and after the Judgment Date through the Expiration Date
had the Lease not been terminated, plus such additional amount as may be
necessary in order to compensate Lessor for all other damages that are
proximately caused by, and in the ordinary course of things would be likely to
result from, Lessee’s failure to perform its obligations under this Lease.
 
Lessor’s Interim Rent Loss: An amount equal to the Rent that would have been
payable by Lessee from the Termination Date through the Judgment Date had the
Lease not been terminated (including interest and late charges determined on the
basis of the date or dates on which Lessor’s Interim Rent Loss is actually paid
by Lessee), plus such additional amount as may be necessary in order to
compensate Lessor for all other damages that are proximately caused by, and in
the ordinary course of things would be likely to result from, Lessee’s failure
to perform its obligations under this Lease.
 
Lessor’s Monthly Rent Loss: For any month, an amount equal to the installment of
Rent that would have been due in such month under the Lease if it had not been
terminated, plus, if such amount is not paid on or before the day of the month
on which such installment of Rent would have been due, the amount of interest
and late charges thereon that also would have been due under the Lease, plus
such additional amount as may be necessary in order to compensate Lessor for all
other damages that are proximately caused by, and in the ordinary course of
things would be likely to result from, Lessee’s failure to perform its
obligations under this Lease.
 
Lessor’s Personal Property: All Personal Property and intangibles, if any, owned
by Lessor and leased to Lessee on the Commencement Date, together with any and
all replacements thereof, and all Personal Property that pursuant to the terms
of the Lease becomes the property of Lessor during the Term. Notwithstanding any
other provision of this Lease, Lessor’s Personal Property shall not include
goodwill nor shall it include any other intangible personal property that is
severable from Lessor’s “interests in real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto.
 
Letter of Credit Agreement: An agreement between Lessor and Lessee providing for
a letter of credit to be delivered to Lessor as the Security Deposit.
 
Management Agreement: Any agreement pursuant to which management of a Facility
is delegated by Lessee to any person not an employee of Lessee or to any other
related or unrelated party.
 
Manager: The Person to whom management of the operation of a Facility is
delegated pursuant to a Management Agreement. As of the date of this Lease, the
Managers are BELMORE MGT CO., LLC, an Ohio limited liability company, WYANT MGT
CO., LLC, an Ohio limited liability company, BRECKSVILLE MGT CO., LLC, an Ohio
limited liability company, JARVIS MGT CO., LLC, an Ohio limited liability
company, KOLBE MGT CO., LLC, an Ohio limited liability company, PEARL (OHIO) MGT
CO., LLC, an Ohio limited liability company, PEARL II MGT CO., LLC, an Ohio
limited liability company, PEARL III MGT CO., LLC, an Ohio limited liability
company, MERIT (OHIO) MGT CO., LLC, an Ohio limited liability company, FALLING
MGT CO., LLC, an Ohio limited liability company, and FRONT MGT CO., LLC, an Ohio
limited liability company.
 
Material Adverse Effect: means any material adverse effect whatsoever upon (a)
the validity, performance or enforceability of any Transaction Document, (b) the
properties, contracts, business operations, profits or condition (financial or
otherwise) of Lessee, a Sublessee or any Guarantor, or (c) the ability of
Lessee, a Sublessee, any Guarantor or any of their Affiliates to fulfill its
obligations under the Transaction Documents.
 
Maximum Principal Amount: During the Term, the Maximum Principal Amount shall
be:
 
(1) For the first Lease Year, Eleven Million Two Hundred Fifty Thousand Dollars
($11,250,000); and
 
(2)  For each succeeding Lease Year in the Term, the Maximum Principal Amount
for the previous Lease Year, plus an amount equal to (a) the Maximum Principal
Amount in the previous Lease Year multiplied by (b) the lesser of (i) two (2)
times the change in CPI and (ii) two and one half percent (2.5%).
 
Net Income: For any period, Lessee’s net income (or loss) for such period
attributable to the operation of the Facilities, determined in accordance with
GAAP; provided, however, that Lessee’s Net Income shall not include any
extraordinary gains (or losses) or nonrecurring gains (or losses).
 
Net Proceeds: All proceeds, net of any costs incurred by Lessor in obtaining
such proceeds, payable under any policy of insurance required by Article XIII of
this Lease (including any proceeds with respect to Lessee’s Personal Property
that Lessee is required or elects to restore or replace pursuant to Section
14.3) or paid by a Condemnor for a Taking or Partial Taking of a Leased
Property.
 
Net Reletting Proceeds: Proceeds of the reletting of any portion of the Leased
Property received by Lessor, net of Reletting Costs.
 
Notice: A notice given in accordance with Article XXXI hereof.
 
Notice of Termination: A Notice from Lessor that it is terminating this Lease by
reason of an Event of Default.
 
Officer’s Certificate: A certificate signed by an Executive Officer.
 
Omega: Omega Healthcare Investors, Inc., a Maryland corporation.
 
Overdue Rate: The rate of twelve percent (12%).
 
Partial Taking: A taking of less than the entire fee of a Leased Property that
either (a) does not render the Leased Property Unsuitable for its Primary Use,
or (b) renders a Leased Property Unsuitable for its Primary Intended Use, but
neither Lessor nor Lessee elects pursuant to Section 15.1 hereof to terminate
this Lease.
 
Payment Date: Any due date for the payment of the installments of Base Rent or
for the payment of Additional Charges or any other amount required to be paid by
Lessee hereunder.
 
Permitted Encumbrances: Encumbrances listed on attached Exhibit D.
 
Person: Any natural person, trust, partnership, corporation, joint venture,
limited liability company or other legal entity.
 
Personal Property: All machinery, equipment, furniture, furnishings, movable
walls or partitions, computers (and all associated software), trade fixtures and
other tangible personal property (but excluding consumable inventory and
supplies owned by Lessee) used in connection with the Leased Properties,
together with all replacements and alterations thereof and additions thereto,
except items, if any, included within the definition of Fixtures or Leased
Improvements.
 
Pledge Agreement: The Pledge Agreement between Lessor, as creditor, and Lessee,
as debtor.
 
Present Value: The value of future payments, determined by discounting each such
payment at a rate equal to the yield on the specified date on securities issued
by the United States Treasury (bills, notes and bonds) maturing on the date
closest to December 31 in the year in which such future payment would have been
due.
 
Primary Intended Use: Licensed skilled nursing facilities.
 
Prime Rate: On any date, an interest rate equal to the prime rate published by
the Wall Street Journal, but in no event greater than the maximum rate then
permitted under applicable law. If the Wall Street Journal ceases to be in
existence, or for any reason no longer publishes such prime rate, the Prime Rate
shall be the rate announced as its prime rate by Fleet Bank or other financial
institution that is the agent for the banks under Omega’s revolving credit
agreement, and if such bank no longer exists or does not announce a prime rate
at such time, the Prime Rate shall be the rate of interest announced as its
prime rate by a national bank selected by Lessor.
 
Proceeding: Any action, proposal or investigation by any agency or entity, or
any complaint to such agency or entity.
 
Purchase Money Financing: Any financing provided by a Person to Lessee or a
Sublessee in connection with the acquisition of Personal Property used in
connection with the operation of a Facility, whether by way of installment sale
or otherwise.
 
Qualified Capital Expenditures: Expenditures capitalized on the books of Lessee
for alterations, renovations, repairs and replacements to the Facilities,
including without limitation any of the following: Replacement of furniture,
fixtures and equipment, including refrigerators, ranges, major appliances,
bathroom fixtures, doors (exterior and interior), central air conditioning and
heating systems (including cooling towers, water chilling units, furnaces,
boilers and fuel storage tanks) and major replacement of siding; major roof
replacements, including major replacements of gutters, downspouts, eaves and
soffits; major repairs and replacements of plumbing and sanitary systems;
overhaul of elevator systems; major repaving, resurfacing and sealcoating of
sidewalks, parking lots and driveways; repainting of entire building exterior;
but excluding major alterations, renovations, additions (consisting of
expansions of any Facility, including construction of a new wing or a new story
on any Facility), normal maintenance and repairs.
 
Regulatory Actions: Any claim, demand, notice, action or proceeding brought,
threatened or initiated by any governmental authority in connection with any
Environmental Law, including, without limitation, civil, criminal and
administrative proceedings, whether or not the remedy sought is costs, damages,
equitable remedies, penalties or expenses.
 
Related Rights: All easements, rights and appurtenances relating to the Land and
the Leased Improvements.
 
Release: The intentional or unintentional spilling, leaking, dumping, pouring,
emptying, seeping, disposing, discharging, emitting, depositing, injecting,
leaching, escaping, abandoning, or any other release or threatened release,
however defined, of any Hazardous Substance.
 
Reletting Costs: Expenses incurred by Lessor in connection with the reletting of
the Leased Properties in whole or in part after an Event of Default, including
without limitation attorneys’ fees and expenses, brokerage fees and expenses,
marketing expenses and the cost of repairs and renovations reasonably required
for such reletting.
 
Renewal Term: A period for which the Term is renewed in accordance with Section
1.3.
 
Rent: Collectively, Base Rent and Additional Charges.
 
Replacement Cost: The actual replacement cost of the Leased Properties,
including an increased cost of construction endorsement, less exclusions
provided in the standard form of fire insurance policy. In all events
Replacement Cost shall be an amount sufficient that neither Lessor nor Lessee is
deemed to be a co-insurer of the Leased Property in question.
 
SEC: Securities and Exchange Commission.
 
Security Agreements: The Security Agreements between Lessor, as secured party,
and Lessee, each Sublessee, each Manager, each Consultant, and each Guarantor,
as debtors.
 
Security Deposit: As defined in ARTICLE XXXVII hereof.
 
Special Default: The occurrence of any of the following: (a) Lessee fails to pay
or cause to be paid the Rent when due and payable; (b) Lessee or any of its
Affiliates fails to pay when due any amount required to be paid pursuant to any
of the other Transaction Documents; or (c) commencing in the second Lease Year,
Lessee and the Sublessees on a consolidated basis fail to maintain a Cash Flow
to Rent Ratio of 1.0 or more.
 
Special Risk Insurance: The insurance that Lessee is required to maintain
pursuant to Section 13.2.1 of this Lease.
 
State: The State in which the Leased Properties are located.
 
Subleases: The subleases dated as of the date of this Lease with the following
subsidiaries of Lessee: WYANT LEASING CO., LLC, an Ohio limited liability
company, BRECKSVILLE LEASING CO., LLC, an Ohio limited liability company, JARVIS
LEASING CO., LLC, an Ohio limited liability company, KOLBE LEASING CO., LLC, an
Ohio limited liability company, PEARL LEASING CO., LLC, an Ohio limited
liability company, PEARL II LEASING CO., LLC, an Ohio limited liability company,
PEARL III LEASING CO., LLC, an Ohio limited liability company, MERIT LEASING
CO., LLC, an Ohio limited liability company, FALLING LEASING CO., LLC, an Ohio
limited liability company, and FRONT LEASING CO., LLC, , an Ohio limited
liability company; and such other Subleases expressly approved in writing by
Lessor prior to execution by Lessee.


Sublessees: The sublessees under the Subleases.
 
Subordination Agreement: The Subordination Agreement from Lessee, the
Sublessees, and Guarantor in favor of Lessor, the Subordination of Management
Agreement from Lessee, the Sublessees, and Managers, and the Subordination of
Financial Services Agreement from Lessee, the Sublessees and Consultants in
favor of Lessor.
 
Taken: Conveyed pursuant to a Taking or Partial Taking.
 
Taking: A taking or voluntary conveyance during the Term of all of a Leased
Property, or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of any condemnation or other eminent domain
proceeding affecting the Leased Property, whether or not the proceeding actually
has been commenced.
 
Tangible Net Worth: At any date, the net worth of Lessee as determined in
conformity with GAAP, less Intangible Assets, as determined as of such date.
 
Tax Distributions: A distribution by Lessee to the equity owners of Lessee in an
amount not in excess of the actual income tax liability of each such equity
owner attributable to such equity owner’s allocated share of the taxable income
of Lessee.
 
Term: Collectively, the Initial Term plus the Renewal Term or Renewal Terms, if
any.
 
Termination Date: The date on which a Notice of Termination is given.
 
Third Party Claims: Any claims, actions, demands or proceedings (other than
Regulatory Actions) howsoever based (including without limitation those based on
negligence, trespass, strict liability, nuisance, toxic tort or detriment to
health welfare or property) due to Contamination, whether or not the remedy
sought is costs, damages, penalties or expenses, brought by any person or entity
other than a governmental agency.
 
Transaction Documents: means the following documents: this Lease, the
Guaranties, the Letter of Credit Agreement, the Security Agreements, the Pledge
Agreements, the Subordination Agreements, the Working Capital Loan Agreement,
the Working Capital Note, the Cross Default and Cross Collateralization
Agreement, the Agreement to Lease, and any security agreements, pledge
agreements, letter of credit agreements, guarantees, notes or other documents
which evidence, secure or otherwise relate to this Lease, the Working Capital
Loan Agreement, the Agreement to Lease or the transactions contemplated by this
Lease, the Agreement to Lease, or the Working Capital Loan Agreement; and any
and all amendments, modifications, extensions and renewals of any of the
foregoing documents.
 
Transfer: The (a) assignment, mortgaging or other encumbering of all or any part
of Lessee’s interest in this Lease or in the Leased Properties; (b) subletting
of the whole or any part of any Leased Property (except to Sublessees pursuant
to the Subleases); (c) entering into of any Management Agreement or Consulting
Agreement or other arrangement under which any Facility is operated by or
licensed to be operated by an entity other than Lessee or Borrower; (d) merger,
consolidation or reorganization of a corporate Lessee, corporate Sublessee or
corporate Manager, or corporate Consultant, or the sale, issuance, transfer
and/or redemption, cumulatively or in one transaction, of any voting stock by
Lessee, any Sublessee or Manager or Consultant or by Persons who are
stockholders of record of Lessee, any Sublessee or Manager or Consultant, if
such event or events result(s) in a change of Control of Lessee, any Sublessee
or Manager or Consultant; or (e) sale, issuance, transfer or redemption,
cumulatively or in one transaction, of any interest, or the termination of any
interest, in Lessee, any Sublessee or Manager or Consultant, if Lessee, such
Sublessee or such Manager or such Consultant is a joint venture, partnership,
limited liability company or other association and such sale, issuance,
transfer, redemption or termination of interest results in a change of Control
of such joint venture, partnership, limited liability company or other
association.
 
Transferee: An assignee, subtenant or other occupant of a Leased Property
pursuant to a Transfer.
 
Unmatured Event of Default: means the occurrence of an event which upon its
occurrence, or with the giving of notice, the passage of time, or both, would
constitute an Event of Default.
 
Unsuitable for Its Primary Intended Use: A state or condition of a Facility such
that by reason of a Partial Taking, the Facility cannot be operated on a
commercially practicable basis for its Primary Intended Use, taking into
account, among other relevant factors, the number of usable beds permitted by
applicable law and regulation in the Facility after the Partial Taking, the
square footage Taken and the estimated revenue impact of such Partial Taking.
 
Working Capital Loan Agreement: means the Working Capital Loan Agreement dated
as of the same date as this Lease between Lessee and the Sublessees, as
borrowers, and Lessor, as lender.
 
Working Capital Note: means the Secured Working Capital Promissory Note dated as
of the same date as this Lease in the state principal amount of $12,500,000 from
Lessee and the Sublessees in favor of Lessor.
 
ARTICLE III  
 
3.1  Base Rent; Monthly Installments. In addition to all other payments to be
made by Lessee under this Lease, Lessee shall pay Lessor the Base Rent in lawful
money of the United States of America which is legal tender for the payment of
public and private debts, Lessee shall pay the Base Rent in advance. Base Rent
shall be paid in equal, consecutive monthly installments, each of which shall be
in an amount equal to one-twelfth (1/12) of the Base Rent payable for the Lease
Year in which such installment is payable; provided, however, that if the
Commencement Date is not the first day of the month, then the first month’s
payment of Base Rent shall be prorated based upon the number of days in the
month from and after the Commencement Date. Thereafter, installments of Base
Rent shall be payable on the fifteenth (15th) day of each calendar month. Base
Rent shall be paid to Lessor, or to such other Person as Lessor from time to
time may designate by Notice to Lessee, by wire transfer of immediately
available federal funds to the bank account designated in writing by Lessor. If
Lessor directs Lessee to pay any Base Rent or Additional Charges to any Person
other than Lessor, Lessee shall send to Lessor, simultaneously with payment of
the Base Rent or Additional Charges, a copy of the transmittal letter or invoice
and check evidencing such, or such other evidence of payment as Lessor requires.
 
3.2  Additional Charges. In addition to the Base Rent, Lessee also will pay as
and when due all Additional Charges.
 
3.3  Late Charge; Interest. If any Rent payable to Lessor is not paid when due,
Lessee shall pay Lessor on demand, as an Additional Charge, a late charge equal
to the greater of (a) five percent (5%) of the amount not paid when due and (b)
any and all charges, expenses, fees or penalties imposed on Lessor by a Facility
Mortgagee for late payment, and, in addition, if such Rent (including the late
charge) is not paid within thirty (30) days of the date on which such Rent was
due, interest thereon at the Overdue Rate from the date when due until such Rent
(including the late charge and interest) is paid in full.
 
3.4  Net Lease.
 
3.4.1  The Rent shall be paid absolutely net to Lessor, so that this Lease shall
yield to Lessor the full amount of the Rent payable to Lessor under this Lease
throughout the Term.
 
3.4.2  If Lessor commences any proceedings for non-payment of Rent, Lessee will
not interpose any counterclaim or cross complaint or similar pleading of any
nature or description in such proceedings unless Lessee would lose or waive such
claim by the failure to assert it, but Lessee does not waive any rights to
assert such claim in a separate action brought by Lessee. The covenants to pay
Rent are independent covenants, and Lessee shall have no right to hold back,
offset or fail to pay any Rent because of any alleged default by Lessor or for
any other reason.
 
3.5  Payments In The Event of a Rent Adjustment.
 
3.5.1  Upon the adjustment, pursuant to Section (A)(4) or Section (B) of the
definition of the term “Base Rent,” in the Base Rent payable pursuant to this
Lease with respect to any Lease Year, the adjustment shall be effective as of
the first payment of Base Rent due in the Lease Year as to which such adjustment
pertains. Because it may not be possible to determine the adjusted Base Rent
prior to the effective date of such adjustment, Lessee shall continue to pay the
Base Rent at the rate in effect prior to the adjustment until Lessor gives
Lessee Notice of its determination of the adjusted Base Rent. Upon such
determination, the Base Rent shall be adjusted retroactively as of the effective
date of such adjustment On or before the second (2nd) payment date for Base Rent
following receipt by Lessee of Lessor’s Notice of the adjustment, Lessee shall
make an additional payment of Base Rent in such amount as will bring the Base
Rent, as adjusted, current on or before such second (2nd) payment date, and
thereafter Lessee shall pay the adjusted Base Rent in correspondingly adjusted
monthly installments until the Base Rent is next adjusted or reset as required
under this Lease.
 
3.5.2  This Section 3.5 shall survive the expiration or earlier termination of
this Lease with respect to any adjustment or reset that is not known or fully
paid as of the date of expiration or earlier termination of this Lease.
 
ARTICLE IV  
 
4.1  Payment of Impositions. Subject to Section 12.1 and Section 12.2, Lessee
will pay all Impositions before any fine, penalty, interest or cost is added for
non-payment, and will promptly, upon request, furnish to Lessor copies of
official receipts or other satisfactory proof evidencing such payments. Subject
to Section 12.2, if at the option of the taxpayer any Imposition may be paid in
installments, Lessee may pay the same in the required installments provided it
also pays any and all interest due thereon as and when due.
 
Lessee shall prepare and file as and when required all tax returns and reports
required by governmental authorities with respect to all Impositions. Lessor and
Lessee shall each, upon request, provide the other with such data, including
without limitation cost and depreciation records, as is maintained by the party
to whom the request is made as is necessary to prepare any required returns and
reports.
 
Lessee shall be entitled to receive and retain any refund from a taxing
authority in respect of an Imposition paid by Lessee if at the time of the
refund no Event of Default has occurred, but if an Event of Default has occurred
at the time of the refund, Lessee shall not be entitled to receive or retain
such refund, and if and when received by Lessor such refund shall be applied as
provided in Article XVI.
 
Lessee may, upon Notice to and with the consent of Lessor (which consent shall
not be withheld unreasonably), at Lessee’s sole cost and expense, protest,
appeal or institute such other proceedings as Lessee deems appropriate to effect
a reduction of real estate or personal property assessments and Lessor, at
Lessee’s expense as aforesaid, shall cooperate with Lessee in such protest,
appeal or other action. Lessee shall reimburse Lessor for Lessor’s direct costs
of cooperating with Lessee for such protest, appeal or other action.
 
4.2  Adjustment of Impositions. Impositions imposed in respect of the tax fiscal
period during which the Term ends shall be adjusted and prorated between Lessor
and Lessee, whether or not imposed before or after the expiration or earlier
termination of the Term , and Lessee’s obligation to pay its prorated share
thereof shall survive the expiration or earlier termination of the Term.
 
4.3  Utility Charges. Lessee will pay or cause to be paid when due all charges
for electricity, power, gas, oil, water and other utilities imposed upon the
Leased Properties or upon Lessor or Lessee with respect to the Leased
Properties.
 
4.4  Insurance Premiums. Lessee shall pay or cause to be paid when due all
premiums for the insurance coverage required to be maintained pursuant to
Article XIII during the Term. Lessee shall deposit with Lessor the premiums for
such insurance in accordance with the provisions of Section 12.2 of this Lease.
 
ARTICLE V  
 
5.1  No Termination, Abatement, etc. Lessee shall not take any action without
the consent of Lessor and any Facility Mortgagee to modify, surrender or
terminate this Lease, and shall not seek or be entitled to any abatement,
deduction, deferment or reduction of Rent, or setoff against Rent. The
respective obligations of Lessor and Lessee shall not be affected by reason of
(a) any damage to, or destruction of, the Leased Properties or any portion
thereof from whatever cause or any Taking or Partial Taking of the Leased
Properties, except as expressly set forth herein; (b) the lawful or unlawful
prohibition of, or restriction upon, Lessee’s use of the Leased Properties, or
any portion thereof, or the interference with such use by any Person or by
reason of eviction by paramount title; (c) any claim that Lessee has or might
have against Lessor or by reason of any default or breach of any warranty by
Lessor under this Lease or any other agreement between Lessor and Lessee, or to
which Lessor and Lessee are parties; (d) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Lessor or any assignee or transferee of Lessor;
or (e) any other cause, whether similar or dissimilar to any of the foregoing,
other than a discharge of Lessee from any such obligations as a matter of law.
Lessee hereby specifically waives all rights, arising from any occurrence
whatsoever, that now or hereafter may be conferred upon it by law to (a) modify,
surrender or terminate this Lease or quit or surrender the Leased Properties or
any portion thereof, or (b) entitle Lessee to any abatement, reduction,
suspension or deferment of the Rent or other sums payable by Lessee hereunder.
 
ARTICLE VI  
 
6.1  Ownership of the Leased Properties. Lessee acknowledges that the Leased
Properties are the property of Lessor and that Lessee has only the right to the
possession and use of the Leased Properties upon the terms and conditions of
this Lease. Lessee will not (a) file any income tax return or other associated
documents, (b) file any other document with or submit any document to any
governmental body or authority, (c) enter into any written contractual
arrangement with any Person or (d) release any financial statements of Lessee,
in any case that take any position other than that throughout the Term Lessor is
the owner of the Leased Properties for federal, state and local income tax
purposes and this Lease is a “true lease,” and an “operating lease” and not a
“capital lease.”
 
6.2  Lessor’s Personal Property. Lessee shall, during the entire Term, maintain
all of Lessor’s Personal Property in good order, condition and repair as shall
be necessary in order to operate the Facilities for the Primary Intended Use in
compliance with all applicable licensure and certification requirements, all
applicable Legal Requirements and Insurance Requirements, and customary industry
practice for the Primary Intended Use. If any of Lessor’s Personal Property
requires replacement in order to comply with the foregoing, Lessee shall replace
it with similar property of the same or better quality at Lessee’s sole cost and
expense, and it shall become Lessor’s Personal Property without payment of
additional consideration at the expiration or earlier termination of the Lease.
Lessee shall not permit or suffer Lessor’s Personal Property to be subject to
any lien, charge, encumbrance, financing statement, contract of sale, equipment
lessor’s interest or the like, except for any purchase money security interest
or equipment lessor’s interest expressly approved in advance, in writing, by
Lessor. At the expiration or earlier termination of this Lease, all of Lessor’s
Personal Property shall be surrendered to Lessor with the Leased Properties at
or before the time of the surrender of the Leased Property in at least as good a
condition as at the Commencement Date (or, as to replacements, in at least as
good a condition as when placed in service at the Facilities) except for
ordinary wear and tear.
 
6.3  Lessee’s Personal Property. Lessee shall provide and maintain during the
Term such Personal Property, in addition to Lessor’s Personal Property, as shall
be necessary and appropriate in order to operate the Facilities for the Primary
Intended Use in compliance with all licensure and certification requirements, in
compliance with all applicable Legal Requirements and Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use. Without the prior written consent of Lessor, except as permitted
under Section 8.2.6, Lessee shall not permit or suffer Lessee’s Personal
Property to be subject to any lien, charge, encumbrance, financing statement or
contract of sale or the like. Upon the expiration of the Term or the earlier
termination of this Lease, without the payment of any additional consideration
by Lessor, Lessee shall be deemed to have sold, assigned, transferred and
conveyed to Lessor all of Lessee’s right, title and interest in and to any of
Lessee’s Personal Property that, in Lessor’s reasonable judgment, is integral to
the Primary Intended Use of the Facilities (or if some other use thereof has
been approved by Lessor as required herein, such other use as is then being made
by Lessee) and, as provided in Section 33.1 hereof, Lessor shall have the option
to purchase any of Lessee’s Personal Property that is not then integral to such
use. Without Lessor’s prior written consent, Lessee shall not remove Lessee’s
Personal Property that is in use at the expiration or earlier termination of the
Term from the Leased Properties until such option to purchase has expired or
been waived in writing by Lessor. Any of Lessee’s Personal Property that is not
integral to the use of the Facilities being made by Lessee and is not purchased
by Lessor pursuant to Section 33.1 may be removed by Lessee upon the expiration
or earlier termination of this Lease, and, if not removed within twenty (20)
days following the expiration or earlier termination of this Lease, shall be
considered abandoned by Lessee and may be appropriated, sold, destroyed or
otherwise disposed of by Lessor without giving notice thereof to Lessee and
without any payment to Lessee or any obligation to account therefor. Lessee
shall reimburse Lessor for any and all expense incurred by Lessor in disposing
of any of Lessee’s Personal Property that Lessee may remove but within such
twenty (20) day period fails to remove, and shall either at its own expense
restore the Leased Properties to the condition required by Section 9.1.5,
including repair of all damage to the Leased Properties caused by the removal of
any of Lessee’s Personal Property, or reimburse Lessor for any and all expense
incurred by Lessor for such restoration and repair.
 
6.4  Grant of Security Interest in Lessee’s Personal Property and Accounts.
Lessee has concurrently granted to Lessor a security interest in the Collateral
as defined in the Security Agreement, which includes, without limitation, the
Personal Property as defined herein and Lessee’s and Sublessee’s Accounts as
defined in the Security Agreement. If Lessee and/or the Sublessees obtain,
concurrently with or after the Commencement Date, a working capital line of
credit (the “Working Capital Loan”) from a third-party working capital lender
that requires that, in order to secure the working capital line of credit,
Lessee and/or the Sublessees must grant to the working capital lender a first
priority security interest in the accounts receivable from the Facilities
accruing during the Term, if applicable, then Lessor will subordinate its
security interest in the accounts receivable from the Facilities accruing during
the Term, provided that:
 
(a) The working capital lender executes and delivers to Lessor an intercreditor
agreement in form and substance reasonably satisfactory to Lessor; and
 
(b) The lien of Lessor in accounts receivable from each Facility shall be
subordinated to the lien of the working capital lender therein only to the
extent of amounts advanced from time to time by the working capital lender to
Lessee and/or the Sublessees with respect to the Facilities and only in the
maximum principal amount of the Maximum Principal Amount, plus interest,
penalties and other charges under the loan documents with respect to principal
amounts advanced;
 
(c) All amounts owed the lender under the Working Capital Loan Agreement and
Working Capital Note are paid in full.
 
ARTICLE VII  
 
7.1  Condition of the Leased Properties. Lessee acknowledges that it has
inspected and otherwise has knowledge of the condition of the Leased Properties
prior to the execution and delivery of this Lease and has found the same to be
in good order and repair and satisfactory for its purposes hereunder. Lessee is
leasing the Leased Properties “as is” in their condition on the Commencement
Date. Lessee waives any claim or action against Lessor in respect of the
condition of the Leased Properties. LESSOR MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, IN RESPECT OF ANY LEASED PROPERTY OR ANY PART THEREOF,
EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR
PURPOSE OR OTHERWISE AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN,
LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY LESSEE.
Lessee further acknowledges that throughout the Term Lessee is solely
responsible for the condition of the Leased Properties.
 
7.2  Use of the Leased Properties. Throughout the Term Lessee shall use the
Leased Properties continuously for the Primary Intended Use and uses incidental
thereto. Lessee shall not use the Leased Properties or any portion thereof for
any other use without the prior written consent of Lessor. No use shall be made
or permitted to be made of, or allowed in, the Leased Properties, and no acts
shall be done, which will cause the cancellation of, or be prohibited by, any
insurance policy covering the Leased Properties or any part thereof, nor shall
the Leased Properties or Lessee’s Personal Property be used for any unlawful
purpose. Lessee shall not commit or suffer to be committed any waste on the
Leased Properties, or cause or permit any nuisance thereon, or suffer or permit
the Leased Properties or any portion thereof, or Lessee’s Personal Property, to
be used in such a manner as (a) might reasonably tend to impair Lessor’s (or
Lessee’s, as the case may be) title thereto or to any portion thereof, or (b)
may reasonably make possible a claim or claims of adverse usage or adverse
possession by the public, as such, or of implied dedication of the Leased
Properties or any portion thereof.
 
7.3  Certain Environmental Matters.
 
(a)  Prohibition Against Use of Hazardous Substances. Lessee shall not permit,
conduct or allow the generation, introduction, presence, maintenance, use,
receipt, acceptance, treatment, manufacture, production, installation,
management, storage, disposal or release of any Hazardous Substance on the
Leased Properties, except for those types and quantities of Hazardous Substances
necessary for and ordinarily associated with the conduct of Lessee’s business
and used in full compliance with all Environmental Laws.
 
(b)  Notice of Environmental Claims, Actions or Contaminations. Lessee shall
notify Lessor, in writing, immediately upon learning of any existing, pending or
threatened: (i) investigation, inquiry, claim or action by any governmental
authority in connection with any Environmental Laws, (ii) Third Party Claims,
(iii) Regulatory Actions, and/or (iv) Contamination of any portion of the Leased
Properties
 
(c)  Costs of Remedial Actions with Respect to Environmental Matters. If any
investigation and/or Clean-Up of any Hazardous Substance or other environmental
condition on, under, about or with respect to a Leased Property is required by
any Environmental Law, Lessee shall complete, at its own expense, such
investigation and/or Clean-Up or cause any other Person who may be legally
responsible to complete such investigation and/or Clean-Up.
 
(d)  Delivery of Environmental Documents. Lessee shall deliver to Lessor
complete copies of any and all Environmental Documents that may now be in, or at
any time hereafter come into, the possession of Lessee.
 
(e)  Environmental Audit. At Lessee’s expense, Lessee shall, upon and within
thirty (30) days of a written request therefor from Lessor or any Facility
Mortgagee, deliver an Environmental Audit to Lessor and the Facility Mortgagee,
if any. All tests and samplings shall be conducted using generally accepted and
scientifically valid technology and methodologies. Lessee shall give the
engineer or environmental consultant conducting the Environmental Audit
reasonable and complete access to the Leased Properties and to all records in
the possession of Lessee that may indicate the presence (whether current or
past) of a Release or threatened Release of any Hazardous Substances on, in,
under, about and adjacent to any Leased Property. Lessee also shall provide the
engineer or environmental consultant full access to and the opportunity to
interview such persons as may be employed in connection with the Leased
Properties as the engineer or consultant deems appropriate. However, neither
Lessor nor any Facility Mortgagee shall be entitled to request an Environmental
Audit from Lessee unless (i) after the Commencement Date there have been
changes, modifications or additions to Environmental Laws as applied to or
affecting any of the Leased Properties; (ii) Lessor has a reasonable belief that
there has been a significant change in the condition of any of the Leased
Properties; or (iii) there are fewer than six (6) months remaining in the Term.
If the Environmental Audit discloses the presence of Contamination or any
noncompliance with Environmental Laws, Lessee shall immediately perform all of
Lessee’s obligations under this Lease with respect to such Hazardous Substances
or noncompliance.
 
(f)  Entry onto Leased Properties for Environmental Matters. If Lessee fails to
provide an Environmental Audit as and when required by Subparagraph (e) above,
in addition to Lessor’s other remedies Lessee shall permit Lessor and any
Facility Mortgagee from time to time, by its employees, agents, contractors or
representatives, to enter upon the Leased Properties for the purpose of
conducting such Investigations as Lessor may desire, the expense of which shall
be paid or reimbursed promptly by Lessee as an Additional Charge. Lessor, any
Facility Mortgagee exercising such right of entry and the employees, agents,
contractors, consultants and/or representatives thereof, shall conduct any such
Investigation in a manner that does not unreasonably interfere with Lessee’s use
of and operations on the Leased Properties (however, reasonable temporary
interference with such use and operations is permissible if the investigation
cannot otherwise be reasonably and inexpensively conducted). Other than in an
emergency, Lessor and any Facility Mortgagee exercising such right of entry
shall provide Lessee with prior notice before entering any of the Leased
Properties to conduct such Investigation, and shall provide copies of any
reports or results to Lessee, and Lessee shall cooperate fully in such
Investigation.
 
(g)  Environmental Matters Upon Termination of the Lease or Expiration of Term.
Upon the expiration or earlier termination of the Term, Lessee shall cause the
Leased Properties to be delivered free of any and all Regulatory Actions and
Third Party Claims and otherwise in compliance with all Environmental Laws with
respect thereto, and in a manner and condition that is reasonably required to
ensure that the then present use, operation, leasing, development, construction,
alteration, refinancing or sale of the Leased Property shall not be restricted
by any environmental condition existing as of the date of such expiration or
earlier termination of the Term.
 
(h)  Compliance with Environmental Laws. Lessee shall comply with, and cause its
agents, servants and employees to comply with, and shall use reasonable efforts
to cause each occupant and user of any of the Leased Properties, and the agents,
servants and employees of such occupants and users to comply with, each and
every Environmental Law applicable to Lessee, the Leased Properties and each
such occupant or user with respect to the Leased Properties. Specifically, but
without limitation:
 
(i)  Maintenance of Licenses and Permits. Lessee shall obtain and maintain (and
Lessee shall use reasonable efforts to cause each tenant, occupant and user to
obtain and maintain) all permits, certificates, licenses and other consents and
approvals required by any applicable Environmental Law from time to time with
respect to Lessee, each and every part of the Leased Properties and/or the
conduct of any business at a Facility or related thereto;
 
(ii)  Contamination. Lessee shall not cause, suffer or permit any Contamination;
 
(iii)  Clean-Up. If a Contamination occurs, Lessee promptly shall Clean-Up and
remove any Hazardous Substance or cause the Clean-Up and the removal of any
Hazardous Substance and in any such case such Clean-Up and removal of the
Hazardous Substance shall be effected to Lessor’s reasonable satisfaction and in
any event in strict compliance with applicable Environmental Laws;
 
(iv)  Discharge of Lien. Within twenty (20) days of the date any lien is imposed
against the Leased Properties or any part thereof under any Environmental Law,
Lessee shall cause such lien to be discharged (by payment, by bond or otherwise
to Lessor’s absolute satisfaction);
 
(v)  Notification of Lessor. Within three (3) Business Days after receipt by
Lessee of Notice or discovery by Lessee of any fact or circumstance that might
result in a breach or violation of any covenant or agreement, Lessee shall give
Lessor Notice of such fact or circumstance; and
 
(vi)  Requests, Orders and Notices. Within three (3) Business Days after receipt
of any request, order or other notice relating to the Leased Properties under
any Environmental Law, Lessee shall forward a copy thereof to Lessor.
 
(i)  Environmental Related Remedies. In the event of a breach by Lessee beyond
any applicable notice and/or grace period of its covenants with respect to
environmental matters, Lessor may, in its sole discretion, do any one or more of
the following (the exercise of one right or remedy hereunder not precluding the
simultaneous or subsequent exercise of any other right or remedy hereunder):
 
(i)  Cause a Clean-Up. Cause the Clean-Up of any Hazardous Substance or other
environmental condition on or under the Leased Properties, or both, at Lessee’s
cost and expense; or
 
(ii)  Payment of Regulatory Damages. Pay on behalf of Lessee any damages, costs,
fines or penalties imposed on Lessee or Lessor as a result of any Regulatory
Actions; or
 
(iii)  Payments to Discharge Liens. On behalf of Lessee, make any payment or
perform any other act or cause any act to be performed that will prevent a lien
in favor of any federal, state or local governmental authority from attaching to
the Leased Properties or that will cause the discharge of any lien then attached
to the Leased Properties; or
 
(iv)  Payment of Third Party Damages. Pay, on behalf of Lessee, any damages,
cost, fines or penalties imposed on Lessee as a result of any Third Party
Claims; or
 
(v)  Demand of Payment. Demand that Lessee make immediate payment of all of the
costs of such Clean-Up and/or exercise of the remedies set forth in this Section
7.2 incurred by Lessor and not paid by Lessee as of the date of such demand.
 
(j)  Environmental Indemnification. Lessee shall and does hereby indemnify, and
shall defend and hold harmless, Lessor, each Facility Mortgagee and the
principals, officers, directors, agents and employees of Lessor and each
Facility Mortgagee, from each and every incurred and potential claim, cause of
action, damage, demand, obligation, fine, laboratory fee, liability, loss,
penalty, imposition settlement, levy, lien removal, litigation, judgment,
proceeding, disbursement, expense and/or cost (including without linmitation the
cost of each and every Clean-Up), however defined and of whatever kind or
nature, known or unknown, foreseeable or unforeseeable, contingent, incidental,
consequential or otherwise (including, but not limited to, attorneys’ fees,
consultants’ fees, experts’ fees and related expenses, capital, operating and
maintenance costs, incurred in connection with (i) any Investigation or
monitoring of site conditions, and (ii) any Clean-Up required or performed by
any federal, state or local governmental entity or performed by any other entity
or person because of the presence of any Hazardous Substance, Release,
threatened Release or any Contamination on, in, under or about any of the Leased
Properties) that may be asserted against, imposed on, suffered or incurred by,
each and every indemnitee arising out of or in any way related to, or allegedly
arising out of or due to any environmental matter including, but not limited to,
any one or more of the following:
 
(i)  Release Damage or Liability. The presence of Contamination in, on, at,
under or near a Leased Property or migrating to a Leased Property from another
location;
 
(ii)  Injuries. All injuries to health or safety (including wrongful death), or
to the environment, by reason of environmental matters relating to the condition
of or activities past or present on, at, in or under a Leased Property;
 
(iii)  Violations of Law. All violations, and alleged violations, of any
Environmental Law relating to a Leased Property or any activity on, in, at or
under a Leased Property;
 
(iv)  Misrepresentation. All material misrepresentations relating to
environmental matters in any documents or materials furnished by Lessee to
Lessor and/or its representatives in connection with the Lease;
 
(v)  Event of Default. Each and every Event of Default relating to environmental
matters;
 
(vi)  Lawsuits. Any and all lawsuits brought or threatened, settlements reached
and governmental orders relating to any Hazardous Substances at, on, in or under
a Leased Property, and all demands of governmental authorities, and all policies
and requirements of Lessor’s, based upon or in any way related to any Hazardous
Substances at, on, in or under a Leased Property; and
 
(vii)  Presence of Liens. All liens imposed upon any of the Leased Properties in
favor of any governmental entity or any person as a result of the presence,
disposal, release or threat of release of Hazardous Substances at, on, in, from
or under a Leased Property.
 
(k)  Rights Cumulative and Survival. The rights granted Lessor under this
Section are in addition to and not in limitation of any other rights or remedies
available to Lessor under this Lease or allowed at law or in equity or rights of
indemnification provided to Lessor in any agreement pursuant to which Lessor
purchased any of the Leased Property. The payment and indemnification
obligations set forth in this Section 7.3 shall survive the expiration or
earlier termination of the Term.
 
ARTICLE VIII  
 
8.1  Compliance with Legal and Insurance Requirements. In its use, maintenance,
operation and any alteration of the Leased Properties, Lessee, at its expense,
promptly will (a) comply with all Legal Requirements and Insurance Requirements,
whether or not compliance with them requires structural changes in any of the
Leased Improvements (which structural changes shall be subject to Lessor’s prior
written approval, which Lessor shall not unreasonably withhold or delay) or
interferes with or prevents the use and enjoyment of the Leased Properties, and
(b) procure, maintain and comply with all licenses, certificates of need,
provider agreements and other authorizations required for the use of the Leased
Properties and Lessee’s Personal Property for the Primary Intended Use, and for
the proper erection, installation, operation and maintenance of the Leased
Properties or any part thereof. The judgment of any court of competent
jurisdiction, or the admission of Lessee in any action or proceeding against
Lessee, whether or not Lessor is a party thereto, that Lessee has violated any
such Legal Requirements or Insurance Requirements shall be conclusive of that
fact as between Lessor and Lessee.
 
8.2  Certain Covenants.
 
8.2.1  Tangible Net Worth. At all times during the Term Guarantor shall maintain
a positive Tangible Net Worth, and if at any time Guarantor’s Tangible Net Worth
is not positive, within thirty (30) days Guarantor shall cause its shareholders
to contribute to Lessee sufficient equity capital in the form of cash to cause
Guarantor’s Tangible Net Worth to become positive. For purposes of this Section,
Tangible Net Worth includes the amount of any cash Security Deposit.
 
8.2.2  Cash Flow to Rent Ratio. Lessee and the Sublessees on a consolidated
basis shall maintain a Cash Flow to Rent Ratio as determined quarterly on a
cumulative basis for each calendar year during the Term of:
 
During the first Lease Year   1.1 or more
 
During the second Lease Year  1.20 or more
 
Thereafter     1.25 or more.
 
8.2.3  Limitation of Distributions. In or with respect to any Lease Year, Lessee
shall not make any Distributions to the holders of its equity securities or any
Affiliate if, as of the date of such Distribution or upon giving effect to such
Distribution, (a) an Event of Default has occurred and is continuing or (b) an
Unmatured Event of Default has occurred and is continuing; provided, however,
that so long as, as of the date of such Distribution or upon giving effect to
such Distribution, no Special Default has occurred and is continuing, Lessee may
make Tax Distributions.
 
8.2.4  Indebtedness. Neither Lessee nor any Sublessee will create, incur or
suffer to exist any Indebtedness, except:
 
(i)  The equipment financing permitted under Section 8.2.6; and
 
(ii)  The Working Capital Loan permitted under Section 6.4.
 
8.2.5  Guarantees Prohibited. Except for guaranties of the Indebtedness
permitted under Section 8.2.4 and guaranties and assumption of obligations in
favor of Lessor and its Affiliates under the Agreement to Lease, neither Lessee
nor any Sublessee shall guarantee any Indebtedness of any Affiliate or other
third party.
 
8.2.6  Equipment Financing.The annual aggregate amount of principal, interest
and lease payments due from Lessee on any equipment financing shall not exceed
an amount equal to (i) Twenty Five Thousand Dollars ($25,000) multiplied by (ii)
the number of Facilities. 
 
8.2.7  Loans from Affiliates. Neither Lessee nor any Sublessee shall borrow
money from any Affiliate unless the obligations of Lessee or such Sublessee and
the rights of its Affiliates with respect to any such loan are subordinated to
the rights of Lessor pursuant to a written subordination agreement in form and
substance acceptable to Lessor.
 
8.3  Minimum Qualified Capital Expenditures. Each Lease Year Lessee shall expend
with respect to each Facility at least Three Hundred Dollars ($300)
per-licensed-bed for Qualified Capital Expenditures to improve the Facilities,
which amount shall be increased each Lease Year, beginning with the second Lease
Year, by the lesser of (i) the proportionate to increases in the CPI (expressed
as a percentage) or (ii) two and one half percent (2.5%).
 
8.4  Management Agreements and Consulting Agreements. Neither Lessee nor any
Sublessee shall enter into or terminate any Management Agreement or Consulting
Agreement without the prior written consent of Lessor and any Facility Mortgagee
as to the identity of the Manager or Consultant, as applicable, and the terms of
such agreement, and shall not amend, modify, or otherwise change the terms of
any Management Agreement or Consulting Agreement without the prior written
consent of Lessor and, in addition, as to any amendment, modification or other
change that directly or indirectly increases the compensation of the Manager or
Consultant or allows a change in the identity of the Manager or Consultant,
without the consent of any Facility Mortgagee, which consent Lessor and such
Facility Mortgagee may withhold in its or their sole discretion, and in no event
without the execution by Lessee, Manager or Consultant and Lessor of an
agreement, in form and substance satisfactory to Lessor and any Facility
Mortgagee, pursuant to which Manager’s or Consultant’s right to receive its
management or consulting fee is subordinated to the obligation of Lessee to pay
the Rent as and when required under this Lease. Notwithstanding the foregoing,
Lessee or any Sublessee may enter into a Management Agreement or Consulting
Agreement with an Affiliate of Lessee without the written consent of Lessor
provided that: (1) such Management Agreement or Consulting Agreement is
subordinated to the rights of Lessor as provided for in this Section; and (2)
Lessee provides Lessor prior Notice of the entry into such Management Agreement
or Consulting Agreement and a copy of such agreement; provided, however, that if
such entity ceases to be an Affiliate of Lessee, then Lessee must acquire
Lessor’s written consent to such Management Agreement or Consulting Agreement
(which consent may then be withheld in Lessor’s sole discretion).
 
8.5  Other Facilities. Except for (a) the City View Nursing and Rehabilitation
Center, 6606 Carnegie Avenue, Cleveland, Ohio 44103 and (b) the Greens of
Lyndhurst, Lynhurst, Ohio, neither Lessee nor any Affiliate shall own, operate
or manage any nursing home, rest home, assisted living facility, subacute
facility, retirement center or similar health care facility within (i) one half
mile radius of the Waterford Facility, (ii) ten (10) mile radius of the
Crestwood Facility, and (iii) within a two (2) mile radius of any of the other
Facilities.
 
8.6  No Other Business. Lessee and the Sublessees only (but not any of their
Affiliates) shall not engage in any business other than the operation of the
Facilities.
 
ARTICLE IX  
 
9.1  Maintenance and Repair.
 
9.1.1  Lessee, at its expense, will keep the Leased Properties, and all
appurtenant landscaping, private roadways, sidewalks and curbs that are under
Lessee’s control and Lessee’s Personal Property in good order and repair,
whether or not the need for such repairs arises out of Lessee’s use, any prior
use, the elements or the age of the Leased Property or any portion thereof, or
any cause whatsoever except the act or negligence of Lessor, and with reasonable
promptness shall make all necessary and appropriate repairs thereto of every
kind and nature, whether interior or exterior, structural or non-structural,
ordinary or extraordinary, foreseen or unforeseen, or arising by reason of a
condition existing prior to the Commencement Date (concealed or otherwise).
Lessee shall maintain, operate and otherwise manage the Leased Properties at all
times on a basis and in a manner consistent with the standards of competing
facilities of comparable age in the market areas served by the Leased
Properties. All repairs shall, to the extent reasonably achievable, be at least
equivalent in quality to the original work or the property to be repaired shall
be replaced. Lessee will not take or omit to take any action the taking or
omission of which might materially impair the value or the usefulness of the
Leased Properties or any parts thereof for the Primary Intended Use.
 
9.1.2  Lessor shall not under any circumstances be required to maintain, build
or rebuild any improvements on the Leased Properties (or any private roadways,
sidewalks or curbs appurtenant thereto), or to make any repairs, replacements,
alterations, restorations or renewals of any nature or description to the Leased
Properties, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or upon any adjoining property, whether to provide
lateral or other support or abate a nuisance, or otherwise, or to make any
expenditure whatsoever with respect thereto, in connection with this Lease.
Lessee hereby waives, to the extent permitted by law, the right to make repairs
at the expense of Lessor pursuant to any law in effect at the time of the
execution of this Lease or hereafter enacted.
 
9.1.3  Nothing contained in this Lease shall be construed as (a) constituting
the consent or request of Lessor, expressed or implied, to any contractor,
subcontractor, laborer, materialmen or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to any Leased
Property or any part thereof, or (b) giving Lessee any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Lessor in respect thereof or to make any
agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Lessor in the
Leased Properties or any portion thereof. Lessor shall have the right to give,
record and post, as appropriate, notices of non-responsibility under any
mechanics’ and construction lien laws now or hereafter existing.
 
9.1.4  Lessee promptly shall replace any of the Leased Improvements or Lessor’s
Personal Property that becomes worn out, obsolete or unusable or unavailable for
the purpose for which intended. All replacements shall have a value and utility
at least equal to that of the items replaced and shall become part of the Leased
Properties immediately upon their acquisition by Lessee. Upon Lessor’s request,
Lessee promptly shall execute and deliver to Lessor a bill of sale or other
instrument establishing Lessor’s lien-free ownership of such replacements.
Lessee promptly shall repair all damage to a Leased Property incurred in the
course of such replacement.
 
9.1.5  Lessee will, upon the expiration or earlier termination of the Term,
vacate and surrender the Leased Properties to Lessor in the condition in which
they were originally received from Lessor, in good operating condition, ordinary
wear and tear excepted, except as repaired, rebuilt, restored, altered or added
to as permitted or required by the provisions of this Lease.
 
9.2  Encroachments, Restrictions, etc. If, at any time, any of the Leased
Improvements are alleged to encroach upon any property, street or right of way
adjacent to a Leased Property, or to violate any restrictive covenant, or to
impair the rights of others under any easement or right of way, Lessee promptly
shall settle such allegations or take such other lawful action as may be
necessary in order to be able to continue the use of a Leased Property for the
Primary Intended Use substantially in the manner and to the extent such Leased
Property was being used at the time of the assertion of such violation,
impairment or encroachment; provided, however, that no such action shall violate
any other provision of this Lease, and any alteration of a Leased Property must
be made in conformity with the applicable requirements of Article X. Lessee
shall not have any claim against Lessor or offset against any of Lessee’s
obligations under this Lease with respect to any such violation, impairment or
encroachment.
 
ARTICLE X  
 
10.1  Construction of Alterations and Additions to the Leased Properties.
 
10.1.1  Lessee shall not (a) make or permit to be made any structural
alterations, improvements or additions of or to the Leased Properties or any
part thereof, or (b) materially alter the plumbing, HVAC or electrical systems
thereon or (c) make any other alterations, improvements or additions the cost of
which exceeds (i) One Hundred Thousand ($100,000.00) Dollars per alteration,
improvement or addition, or (ii) One Hundred Thousand ($100,000.00) Dollars in
any Lease Year, unless and until Lessee has (x) caused complete plans and
specifications therefor to have been prepared and submitted to Lessor at least
thirty (30) days before the planned start of construction thereof, (y) obtained
Lessor’s written approval thereof and the approval of any Facility Mortgagee and
(z), if required to do so by Lessor, provided Lessor with reasonable assurance
of the payment of the cost of any such alterations, improvements or additions,
in the form of a bond, letter of credit, cash deposit or adequate evidence of
financing for the alteration, improvement or addition. If Lessor requires a
deposit, Lessor shall retain and disburse the amount deposited in the same
manner as is provided for insurance proceeds in Section 14.6. If the deposit is
reasonably determined by Lessor at any time to be insufficient for the
completion of the alteration, improvement or addition, Lessee immediately shall
increase the deposit to the amount reasonably required by Lessor. Lessee shall
be responsible for the completion of such improvements in accordance with the
plans and specifications approved by Lessor, and promptly shall correct any
failure with respect thereto.
 
10.1.2  Alterations and improvements not falling within the categories described
in the first sentence of Section 10.1.1 may be made by Lessee without the prior
approval of Lessor, but Lessee shall give Lessor at least thirty (30) days prior
written Notice of any such alterations and improvements.
 
10.1.3  All alterations, improvements and additions shall (a) be constructed in
a first class, workmanlike, manner, in compliance with all Insurance
Requirements and Legal Requirements, (b) be in keeping with the character of the
Leased Properties and the area in which the Leased Property in question is
located and (c) be designed and constructed so that the value of the Leased
Properties will not be diminished and the Primary Intended Use of the Leased
Properties will not be changed. All improvements, alterations and additions
immediately shall become a part of the Leased Properties.
 
10.1.4  Lessee shall have no claim against Lessor at any time in respect of the
cost or value of any improvement, alteration or addition. There shall be no
adjustment in the Rent by reason of any such improvement, alteration or
addition. With Lessor’s consent, expenditures made by Lessee pursuant to this
Article X may be included as capital expenditures for purposes of inclusion in
the capital expenditures budget for the Facilities and for measuring compliance
with the obligations of Lessee set forth in Section 8.3 of this Lease.
 
10.1.5  In connection with any alteration that involves the removal, demolition
or disturbance of any asbestos-containing material, Lessee shall cause to be
prepared at its expense a full asbestos assessment applicable to such alteration
and shall carry out such asbestos monitoring and maintenance program as
reasonably shall be required thereafter in light of the results of such
assessment.
 
ARTICLE XI  
 
11.1  Liens. Without the consent of Lessor or as expressly permitted elsewhere
herein, Lessee will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Properties, and any attachment,
levy, claim or encumbrance in respect of the Rent, except for (a) Permitted
Encumbrances, (b) liens of mechanics, laborers, materialmen, suppliers or
vendors for sums not yet due, and (c) liens created by the malfeasance or
negligence of Lessor.
 
ARTICLE XII  
 
12.1  Permitted Contests. Lessee, on its own or on Lessor’s behalf (or in
Lessor’s name), but at Lessee’s sole cost and expense, shall have the right to
contest, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount or validity of any real or personal property assessment,
Imposition, Legal Requirement or Insurance Requirement, or any lien, attachment,
levy, encumbrance, charge or claim or any encroachment or restriction burdening
the Leased Property, provided: (a) prior Notice of such contest is given to
Lessor; (b) the Leased Properties would not be in any danger of being sold,
forfeited or attached as a result of such contest, and there is no risk to
Lessor of a loss of or interruption in the payment of Rent; (c) in the case of
an unpaid Imposition or other lien, attachment, levy, encumbrance, charge or
claim, collection thereof is suspended during the pendency of such contest; (d)
in the case of a contest of a Legal Requirement, compliance may legally be
delayed pending such contest and pending such contest no license, permit,
approval, certificate of need, certificate of reimbursement or other
authorization necessary to operate any Facility as a provider of health care
services in accordance with its Primary Intended Use may be irrevocably
suspended or revoked, or its right to so operate a Facility or to accept
patients irrevocably suspended. Upon request of Lessor, after the occurrence of
an Event of Default or Unmatured Event of Default, and while it continues,
Lessee shall deposit funds or assure Lessor in some other manner reasonably
satisfactory to Lessor that the amount to be paid by Lessee that is the subject
of a contested Imposition, Legal Requirement, Insurance Requirement or Claim,
together with interest and penalties, if any, thereon, and any and all costs for
which Lessee is responsible will be paid if and when required upon the
conclusion of such contest. Lessee shall defend, indemnify and save harmless
Lessor from all costs or expenses arising out of or in connection with any such
contest, including but not limited to attorneys’ fees. If at any time Lessor
reasonably determines that payment of any Imposition or other lien, attachment,
levy, encumbrance, charge or claim, or compliance with any Legal or Insurance
Requirement being contested by Lessee is necessary in order to prevent loss of
any of the Leased Properties or Rent or civil or criminal penalties or other
damage (including revocation or suspension of any license, permit, approval,
certificate of need, certificate of reimbursement or other authorization
necessary to operate any Facility as a provider of health care services in
accordance with its Primary Intended Use or suspension of any right to accept
patients), upon such prior Notice to Lessee as is reasonable in the
circumstances Lessor may pay such amount, require Lessee to comply with such
Legal or Insurance Requirement or take such other action as it may deem
necessary to prevent such loss or damage. If reasonably necessary, upon Lessee’s
written request, Lessor, at Lessee’s expense, shall cooperate with Lessee in a
permitted contest, provided Lessee upon demand makes arrangements satisfactory
to Lessor to assure the reimbursement of any and all Lessor’s costs incurred in
cooperating with Lessee in such contest.
 
12.2  Lessor’s Requirement for Deposits. After an Event of Default or Unmatured
Event of Default and while it continues, Lessee shall deposit with Lessor
monthly, at the time of its payments of Base Rent, a pro rata portion of the
amounts required to comply with Insurance Requirements, Impositions, Legal
Requirements and Lessee’s obligations under Section 8.3 of this Lease, and when
such obligations become due, Lessor shall pay them (to the extent of the
deposit) upon Notice from Lessee requesting such payment. If sufficient funds
have not been deposited to cover the amount of the obligations due at least
thirty (30) days in advance of the due date, Lessee immediately shall deposit
the same with Lessor upon Notice from Lessor. Lessor shall not be obligated to
segregate such deposited funds from its other funds or to pay Lessee any
interest on any deposit held by Lessor. Upon an Event of Default, any of the
funds remaining on deposit may be applied under this Lease in any manner and in
such priority as Lessor may determine in its sole discretion.
 
ARTICLE XIII  
 
13.1  General Insurance Requirements. Lessee shall keep the Leased Properties,
and all property located in or on the Leased Properties, including Lessor’s
Personal Property and Lessee’s Personal Property, insured with insurance meeting
the following requirements: (a) all insurance shall be written by companies
authorized to do insurance business in the applicable States and having a rating
classification of not less than A- and a financial size category of “Class X”,
according to the then most recent issue of Best’s Key Rating Guide; (b) all
policies must name Lessor as an additional insured, and name as an additional
insured any Facility Mortgagee by way of a standard form of mortgagee’s loss
payable endorsement in use in the applicable States and in accordance with any
such other requirements as may be established by such Facility Mortgagee.
However, if requested by Lessor and available on a commercially reasonable
basis, all public liability and property damage insurance shall contain a
provision that Lessor, although named as an insured, nevertheless shall be
entitled to recovery for loss, damage or injury to Lessor, its servants, agents
and employees by reason of the negligence of Lessee or Lessor; (c) losses must
be payable to Lessor or Lessee as provided in Article XIV, and loss adjustments
shall require the written consent of Lessor, any Facility Mortgagee and,
provided it is not then in default, Lessee, which consent shall not be
unreasonably withheld by either Lessor or Lessee; (d) each insurer must agree
that it will give Lessor and any Facility Mortgagee at least sixty (60) days’
written Notice before its policy shall be altered, allowed to expire or
canceled; (e) the amount of any deductible or retention must be approved by
Lessor prior to the issuance of any policy; and (f) the form of all policies
shall be approved by Lessor, whose approval shall not unreasonably be withheld,
and by any Facility Mortgagee. 
 
13.2  Risks to be Insured. The policies covering the Leased Properties and
Lessee’s Personal Property shall insure against the following risks:
 
13.2.1  Loss or damage by fire, vandalism and malicious mischief, earthquake,
extended coverage perils commonly known as “Special Risk,” and all physical loss
perils normally included in such Special Risk insurance, including but not
limited to sprinkler leakage, in an amount not less than one hundred percent
(100%) of Replacement Cost (provided that Lessor shall have the right from time
to time, but no more frequently than once in any period of three (3) consecutive
Lease Years, to have Replacement Cost reasonably redetermined by the fire
insurance company then carrying the largest amount of fire insurance on the
Leased Properties (Lessee hereby agreeing to pay the fee, if any, for such
insurer), which determination shall be final and binding on the parties hereto,
and upon such determination Lessee immediately shall increase, but not decrease,
the amount of the insurance carried pursuant to this Section 13.2.1 to the
amount so determined, subject to the approval of any Facility Mortgagee;
 
13.2.2  Broad form comprehensive boiler and machinery insurance on a blanket
repair and replace basis, with limits for each accident in an amount not less
than one hundred percent (100%) of Replacement Cost;
 
13.2.3  Loss of rental under a rental value insurance policy covering risk of
loss during reconstruction necessitated by the occurrence of any of the hazards
described in Sections 13.2.1 or 13.2.2 (but in no event for a period less than
twelve (12) months) in an amount sufficient to prevent Lessor and Lessee from
becoming a co-insurer;
 
13.2.4  Claims for bodily injury (including resulting death), personal injury or
property damage under a policy of commercial general public liability insurance
with a combined single limit per occurrence in respect of bodily injury and
death and property damage of One Million Dollars ($1,000,000), and an aggregate
limitation of Three Million Dollars ($3,000,000), which insurance shall insure
Lessee’s contractual liability to Lessor under the indemnity provisions of this
Lease and, if written on a “claims-made” basis, Lessee also shall provide
continuous liability coverage for claims arising during the Term either by
obtaining an endorsement providing for an extended reporting period reasonably
acceptable to Lessor in the event such policy is canceled or not renewed for any
reason whatsoever, or by obtaining “tail” insurance coverage converting the
policies to “occurrence” basis policies providing coverage for a period of at
least three (3) years beyond the expiration of the Term; 
 
13.2.5  Claims arising out of malpractice in an amount not less than One Million
Dollars ($1,000,000) for each person and for each occurrence and, if written on
a “claims-made” basis, Lessee also shall provide continuous liability coverage
for claims arising during the Term either by obtaining an endorsement providing
for an extended reporting period reasonably acceptable to Lessor in the event
such policy is canceled or not renewed for any reason whatsoever, or by
obtaining “tail” insurance coverage converting the policies to “occurrence”
basis policies providing coverage for a period of at least three (3) years
beyond the expiration of the Term;
 
13.2.6  Flood (with respect to any portions of the Leased Properties located in
whole or in part within a designated flood plain area) and such other hazards
and in such amounts as may be customary for comparable properties in the area;
 
13.2.7  During such time as Lessee is constructing any improvements, (a)
worker’s compensation insurance and employers’ liability insurance covering all
persons employed in connection with the improvements in statutory limits, (b) a
completed operations endorsement to the commercial general liability and
property damage insurance policies referred to above, (c) builder’s risk
insurance, completed value form, covering all physical loss, in an amount
satisfactory to Lessor, and (d) such other insurance, in such amounts, as Lessor
deems necessary to protect Lessor’s interest in the Leased Properties from any
act or omission of Lessee’s contractors or subcontractors, and certificates of
insurance evidencing such coverage, in form satisfactory to Lessor, shall be
presented to Lessor prior to the commencement of construction of such
improvements;
 
13.2.8  Primary automobile liability insurance with limits of One Million
Dollars ($1,000,000.00) per occurrence each for owned and non-owned and hired
vehicles;
 
13.2.9  Loss or damage commonly covered by blanket crime insurance including
dishonesty, loss of money orders or paper currency and depositor’s forgery, with
a limit of not less than Five Hundred Thousand Dollars ($500,000.00).
 
13.3  Payment of Premiums; Copies of Policies; Certificates. Subject to Section
12.2 of this Lease, Lessee shall pay when due all of the premiums for the
insurance required by this Lease, and shall deliver to Lessor and to any
Facility Mortgagee requesting such evidence, certificates of insurance in form
satisfactory to Lessor and such Facility Mortgagee. Copies of the policies of
insurance required by this Lease shall be delivered to Lessor within sixty (60)
days of their effective date and certificates thereof shall be delivered to
Lessor on or before their effective date (and, with respect to any renewal
policy prior to the expiration of the existing policy), and in the event of the
failure of Lessee either to carry the required insurance or pay the premiums
therefor, or to deliver copies of policies or certificates to Lessor as
required, Lessor shall be entitled, but shall have no obligation, to obtain such
insurance and pay the premiums therefor when due, in which event Lessee shall
repay to Lessor the premiums upon written demand therefor as Additional Charges.
 
13.4  Umbrella Policies. If Lessee chooses to carry umbrella liability coverage
to obtain the limits of liability required under this Lease, the umbrella
policies must provide coverage in the same manner as the primary commercial
general liability policy and must contain no exclusions in addition to, or
limitations materially different than, those of the primary policy.
 
13.5  Additional Insurance. In addition to the insurance described above, Lessee
shall maintain such insurance as may be required from time to time by any
Facility Mortgagee and shall at all times comply with all Legal Requirements
with respect to worker’s compensation insurance coverage.
 
13.6  No Liability; Waiver of Subrogation. Lessor shall have no liability to
Lessee, and, provided Lessee provides the insurance required of it by this
Lease, Lessee shall have no liability to Lessor, regardless of the cause, for
any loss or expense resulting from or in connection with damage to or the
destruction or other loss of any Leased Property or Lessee’s Personal Property,
and neither party will have any right or claim against the other for any such
loss or expense by way of subrogation. Each insurance policy carried by either
party covering any of the Leased Properties and Lessee’s Personal Property,
including without limitation, contents, fire and casualty insurance, shall
contain an express waiver of any right of subrogation on the part of the insurer
against the other party. Lessee shall pay any additional costs or charges for
obtaining such waiver.
 
13.7  Increase in Limits. If an independent study prepared by a third party with
a knowledge of the long term care insurance industry in the State of Ohio or
Pennsylvania which is reasonably acceptable to Lessor and Lessee determines that
the limits of the personal injury or property damage - public liability
insurance in such state then being carried are insufficient, and that such
increased coverages are available in the marketplace at commercially reasonable
rates, then upon Notice from Lessor, Lessee shall cause such limits to be
increased to the level specified in such Notice until further increase pursuant
to the provisions of this Section. Any such independent study shall be paid for
by Lessor.
 
13.8  Blanket Policy. Any insurance required by this Lease may be provided by
so-called blanket policies of insurance carried by Lessee; provided, however,
that the coverage afforded Lessor thereby may not be less than or materially
different from that which would be provided by separate policies meeting the
requirements of this Lease, and provided further that such policies meet the
requirements of all Facility Mortgages.
 
13.9  No Separate Insurance.
 
13.9.1  Lessee shall not, on its own initiative or pursuant to the request or
requirement of any third party, take out separate insurance concurrent in form
or contributing in the event of loss with that required by this Lease, to be
furnished by, or that may reasonably be required to be furnished by, Lessee, or
increase the amount of any then existing insurance by securing an additional
policy or additional policies, unless all parties having an insurable interest
in the subject matter of the insurance, including in all cases Lessor and all
Facility Mortgagees, are named therein as additional insureds, and losses are
payable thereunder in the same manner as losses are payable under this Lease.
 
13.9.2  Nothing herein shall prohibit Lessee, upon Notice to Lessor, from (a)
securing insurance required to be carried hereby with higher limits of liability
than required in this Lease, or (b) securing insurance against risks not
required to be insured pursuant to this Lease, and as to such insurance, Lessor
and any Facility Mortgagee need not be included therein as additional insureds,
nor must losses thereunder be payable in the same manner as losses are payable
under this Lease, except to the extent required to avoid a default under a
Facility Mortgage or any other encumbrance.
 
13.10  Captive Insurance. Lessor consents to Lessee insuring the coverages
required by Sections 13.2.4 and 13.2.5 through a pure captive under common
control with Lessee, which may not meet the AmBest rating requirement set forth
in Section 13.1, provided that (a) such captive will be licensed in the State of
Ohio to the extent required by law, (b) the organization and capitalization of
such captive is reasonably acceptable to Lessor, and (c) the insurance coverages
otherwise comply with this Article. If at any time Lessee is providing the
coverages required by Sections 13.2.4 and 13.2.5 through a captive insurance
company, Lessor shall be entitled (but not required) to appoint one member to
the advisory board of such captive insurance company.
 
ARTICLE XIV  
 
14.1  Insurance Proceeds. Net Proceeds shall be paid to Lessor and held,
disbursed or retained by Lessor as provided herein. If the Net Proceeds are less
than the Approval Threshold, and no Event of Default has occurred and is
continuing, Lessor shall pay the Net Proceeds to Lessee promptly upon Lessee’s
completion of the restoration of the damaged or destroyed Leased Property. If
the Net Proceeds equal or exceed the Approval Threshold, and no Event of Default
has occurred and is continuing, the Net Proceeds shall be made available for
restoration or repair as provided in Section 14.6. Within fifteen (15) days of
the receipt of the Net Proceeds of Special Risk Insurance, Lessor and Lessee
shall agree as to the portion thereof, if any, attributable to the Lessee’s
Personal Property that Lessee is not required and does not elect to restore or
replace, and if they cannot agree they shall submit the matter to arbitration
pursuant to Article XXXV hereof, and the portion of the proceeds of such Special
Risk Insurance agreed or determined by arbitration to be attributable to the
Lessee’s Personal Property that Lessee is not required and does not elect to
restore or replace shall be paid to Lessee.
 
14.2  Restoration in the Event of Damage or Destruction.If all or any portion of
a Leased Property is damaged by fire or other casualty, Lessee shall: (a) give
Lessor Notice of such damage or destruction within five (5) Business Days of the
occurrence thereof; (b) within thirty (30) Business Days of the occurrence
commence the restoration of such Leased Property; and (c) thereafter proceed
diligently to complete such restoration as quickly as reasonably possible, but
in any event within one hundred eighty (180) days of the occurrence, to the end
that the Leased Property is in substantially the same (or better) condition as
the Leased Property was in immediately prior to the damage or destruction.
Regardless of the anticipated cost thereof, if the restoration of a Leased
Property requires any modification of structural elements, prior to commencing
such modification Lessee shall obtain Lessor’s written approval of the plans and
specifications therefor.
 
14.3  Restoration of Lessee’s Property. If Lessee is required to restore a
Leased Property, Lessee also concurrently shall restore any of Lessee’s Personal
Property that is integral to the Primary Intended Use of such Leased Property at
the time of the damage or destruction.
 
14.4  No Abatement of Rent. There shall be no abatement of Rent by reason of any
damage to or the partial or total destruction of any Leased Property.
 
14.5  Waiver. Except as provided elsewhere in this Lease, Lessee hereby waives
any statutory or common law rights of termination that may arise by reason of
any damage to or destruction of a Leased Property.
 
14.6  Disbursement of Insurance Proceeds Equal to or Greater Than The Approval
Threshold. If Lessee restores or repairs a Leased Property pursuant to this
Article XIV, and if the Net Proceeds equal or exceed the Approval Threshold, the
restoration or repair and disbursement of funds to Lessee shall be in accordance
with the following procedures:
 
(a)  The restoration or repair work shall be done pursuant to plans and
specifications approved by Lessor and a certified construction cost statement,
to be obtained by Lessee from a contractor reasonably acceptable to Lessor,
showing the total cost of the restoration or repair; to the extent the cost
exceeds the Net Proceeds, Lessee shall deposit with Lessor the amount of the
excess cost, and Lessor shall disburse the funds so deposited in payment of the
costs of restoration or repair before any disbursement of Net Proceeds.
 
(b)  Construction Funds shall be made available, subject to a ten percent (10%)
holdback, to Lessee upon request, but no more frequently than monthly, as the
restoration and repair work progresses pursuant to certificates, in form and
substance reasonably acceptable to Lessor, of an architect selected by Lessee
and reasonably acceptable to Lessor (such architect to be, in the reasonable
judgment of Lessor, highly qualified in the design and construction of the type
of facility being repaired).
 
(c)  After the first disbursement to Lessee, sworn statements and lien waivers
in an amount at least equal to the amount of Construction Funds previously paid
to Lessee shall be delivered to Lessor from all contractors, subcontractors and
material suppliers covering all labor and materials furnished through the date
of the previous disbursement.
 
(d)  Lessee shall deliver to Lessor such other evidence as Lessor reasonably may
request, from time to time during the course of the restoration and repair, as
to the progress of the work, compliance with the approved plans and
specifications, the cost of restoration and repair and the total amount needed
to complete the restoration and repair, and showing that there are no liens
against the Leased Property arising in connection with the restoration and
repair and that the cost of the restoration and repair at least equals the total
amount of Construction Funds then disbursed to Lessee hereunder.
 
(e)  If the Construction Funds are at any time determined by Lessor to be
inadequate for payment in full of all labor and materials for the restoration
and repair, Lessee immediately shall pay the amount of the deficiency to Lessor
to be held and disbursed as Construction Funds prior to the disbursement of any
other Construction Funds then held by Lessor.
 
(f)  The Construction Funds may be disbursed by Lessor to Lessee or to the
persons entitled to receive payment thereof from Lessee, and such disbursement
in either case may be made directly or through a third party escrow agent, such
as, but not limited to, a title insurance company, or its agent, all as Lessor
may determine in its sole discretion. Provided Lessee is not in default
hereunder, any excess Construction Funds shall be paid to Lessee upon completion
of the restoration or repair.
 
(g)  If Lessee at any time fails to perform promptly and fully the conditions
and covenants set forth in subparagraphs (a) through (f) above, and the failure
is not corrected within ten (10) days of written Notice thereof, or if during
the restoration or repair an Event of Default occurs, Lessor may, at its option,
immediately cease making any further payments to Lessee for the restoration and
repair.
 
(h)  Lessor may reimburse itself out of the Construction Funds for its
reasonable expenses incurred in administering the Construction Funds and
inspecting the restoration and repair work, including without limitation
attorneys’ and other professional fees and escrow fees and expenses.
 
14.7  Net Proceeds Paid to Facility Mortgagee. Notwithstanding anything in this
Lease to the contrary, if any Facility Mortgagee is entitled to any Net Proceeds
or any portion thereof under the terms of any Facility Mortgage, the Net
Proceeds shall be applied, held and/or disbursed in accordance with the terms of
the Facility Mortgage. Lessor shall make commercially reasonable efforts to
cause the Net Proceeds to be applied to the restoration of the Leased Property.
 
ARTICLE XV  
 
15.1  Total Taking or Other Taking with Leased Property Rendered Unsuitable for
Its Primary Intended Use. If title to the fee of the whole of a Leased Property
is Taken, this Lease shall cease and terminate as to the Leased Property Taken
as of the Date of Taking by the Condemnor, and Rent shall be apportioned as of
the termination date. If title to the fee of less than the whole of a Leased
Property is Taken, but such Leased Property is rendered Unsuitable for Its
Primary Intended Use as a result of the Partial Taking, each of Lessee and
Lessor shall have the option, which shall be exercisable by written Notice to
the other at any time prior to the first to occur of the taking of possession
by, or the date of vesting of title in, the Condemnor, to terminate this Lease
with respect to such Leased Property as of the date so determined, in which
event this Lease shall so cease and terminate with respect to that Leased
Property as of the earlier of the date specified in the Notice or the date on
which possession is taken by the Condemnor. If this Lease is so terminated as to
a Leased Property, Rent shall be apportioned as of the termination date.
 
15.2  Allocation of Award. The total Award made with respect to all or any
portion of a Leased Property or for loss of Rent, or for loss of business, shall
be solely the property of and payable to Lessor or, if so provided in a Facility
Mortgage, to the Facility Mortgagee. Nothing contained in this lease will be
deemed to create any additional interest in Lessee, or entitle Lessee to any
payment based on the value of the unexpired term or so-called “bonus value” to
Lessee of this Lease. Any Award made for the taking of Lessee’s Personal
Property or for removal and relocation expenses of Lessee in any such
proceedings, shall be payable to Lessee. In any proceedings with respect to an
Award, each of Lessor and Lessee shall seek its own Award in conformity
herewith, at its own expense. Notwithstanding the foregoing, Lessee may pursue a
claim for loss of its business, provided that under the laws of the State, such
claim will not diminish the Award to Lessor.
 
15.3  Partial Taking. In the event of a Partial Taking, Lessee, at its own cost
and expense, shall, within sixty (60) days of the first to occur of the taking
of possession by, or the date of vesting of title in, the Condemnor, commence
the restoration of the affected Leased Property to a complete architectural unit
of the same general character and condition (as nearly as may be possible under
the circumstances) as existed immediately prior to the Partial Taking, and
complete such restoration with all reasonable dispatch, but in any event within
one hundred eighty (180) days of the date on which such Notice is given. Lessor
shall contribute to the cost of restoration only such portion of the Award as is
made therefor. As long as no Event of Default has occurred and is continuing, if
such portion of the Award is in an amount less than the Approval Threshold,
Lessor shall pay the same to Lessee upon completion of such restoration. As long
as no Event of Default has occurred and is continuing, if such portion of the
Award is in an amount equal to or greater than the Approval Threshold, Lessor
shall make such portion of the Award available to Lessee in the manner provided
in Section 14.6 with respect to Net Proceeds in excess of the Approval
Threshold. Notwithstanding anything to the contrary in this Lease, if the Fair
Market Rent of the affected Leased Property is reduced by reason of the Partial
Taking, from and after the date on which possession is taken by the Condemnor
the annualized Base Rent shall be reduced by an amount determined by dividing
the portion of the Award made to Lessor expressly for such reduction in Fair
Market Rent by the Capitalization Rate.
 
15.4  Temporary Taking. If there is a Partial Taking of possession or the use of
all or part of a Leased Property, but the fee of such Leased Property is not
Taken in whole or in part, until such Partial Taking of possession or use
continues for more than six (6) months, all the provisions of this Lease shall
remain in full force and effect and the entire amount of any Award made for such
Partial Taking shall be paid to Lessee provided there is then no Event of
Default. Upon the termination of any such period of temporary use or occupancy,
Lessee at its sole cost and expense shall restore the affected Leased Property,
as nearly as may be reasonably possible, to the condition existing immediately
prior to such Partial Taking. If any such Partial Taking continues for longer
than six (6) months, and fifty percent (50%) or more of the patient capacity of
the affected Facility is thereby rendered Unsuitable for Its Primary Use, this
Lease shall cease and terminate as to the affected Leased Property only as of
the last day of the sixth (6th) month, but if less than fifty percent (50%) of
the patient capacity of such Facility is thereby rendered Unsuitable for Its
Primary Use, each of Lessee and Lessor shall have the option, which shall be
exercisable by giving written Notice to the other at least sixty (60) days prior
written Notice to the other, at any time prior to the end of the temporary
Partial Taking, to terminate this Lease as to the affected Leased Property of
the date set forth in such Notice, and Lessee shall be entitled to any Award
made for the period of such temporary Partial Taking prior to the date of
termination of the Lease. Rent shall not abate during the period of any
temporary Partial Taking.
 
15.5  Awards Paid to Facility Mortgagee. Notwithstanding anything herein to the
contrary, if any Facility Mortgagee is entitled to any Award or any portion
thereof under the terms of any Facility Mortgage, such Award shall be applied,
held and/or disbursed in accordance with the terms of the Facility Mortgage. If
the Facility Mortgagee elects to apply the Award to the indebtedness secured by
the Facility Mortgage and the Award represents an Award for Partial Taking as
described in Section 15.3 above, Lessee shall restore the affected Facility as
nearly as possible under the circumstances to a complete architectural unit of
the same general character and condition as that of the Facility existing
immediately prior to such Taking. In any such restoration, Lessee shall receive
full credit for any portion of any award retained by Lessor and the Facility
Mortgagee.
 
ARTICLE XVI  
 
16.1  Lessor’s Rights Upon an Event of Default. If an Event of Default occurs
and while it continues, Lessor may terminate this Lease by giving Lessee a
Notice of Termination, and in such event the Term shall end and all rights of
Lessee under this Lease shall cease on the Termination Date. The Notice of
Termination shall be in lieu of and not in addition to any notice required by
the laws of any State as a condition to bringing an action for possession of the
Leased Premises or to recover damages under this Lease. In addition to Lessor’s
right to terminate this Lease, Lessor shall have all other rights set forth in
this Lease and all remedies available at law and in equity.
 
Lessee shall, to the extent permitted by law, pay as Additional Charges all
costs and expenses incurred by or on behalf of Lessor, including, without
limitation, reasonable attorneys’ fees and expenses (whether or not litigation
is commenced, and if litigation is commenced, including fees and expenses
incurred in appeals and post-judgment proceedings) as a result of any default of
Lessee hereunder.
 
No Event of Default (other than a failure to make payment of money) shall be
deemed to exist if and for so long as Lessee is unable to prevent such Event of
Default because of Force Majeure, provided that, upon the cessation of the Force
Majeure, Lessee immediately shall proceed to remedy the action or condition
giving rise to the Event of Default within the applicable cure period as
extended by the Force Majeure.
 
16.2  Certain Remedies. If an Event of Default occurs, whether or not this Lease
has been terminated pursuant to Section 16.1, if required to do so by Lessor
Lessee immediately shall surrender the Leased Properties to Lessor in the
condition required by Section 9.1.5 and quit the same, and Lessor may enter upon
and repossess the Leased Properties by reasonable force, summary proceedings,
ejectment or otherwise, and may remove Lessee and all other persons and any and
all personal properties from the Leased Properties, subject to rights of any
residents or patients and to any Legal Requirements. In addition to all other
remedies set forth or referred to in this Article XVI, Lessor shall have the
right to suspend any Management Agreement as to one or more or all Facilities
and to retain a manager of the affected Facility or all Facilities at the
expense of Lessee, such manager to serve for such term and at such compensation
as Lessor reasonably determines is necessary under the circumstances.
 
16.3  Damages. None of (a) the termination of this Lease pursuant to Section
16.1, (b) the repossession of the Leased Properties, (c) the failure of Lessor
to relet the Leased Properties, (d) the reletting of all or any portion thereof,
or (v) the failure of Lessor to collect or receive any rentals due upon such any
reletting, shall relieve Lessee of its liability and obligations hereunder, all
of which shall survive any such termination, repossession or reletting. If this
Lease is terminated by Lessor, Lessee immediately shall pay to Lessor all Rent
due and payable with respect to the Leased Properties to and including the
Termination Date, including without limitation all interest and late charges
payable under Section 3.3 hereof with respect to any late payment of such Rent.
Lessee also shall pay to Lessor, as liquidated damages, at Lessor’s option,
either:
 
(A) The sum of:
 
(i)  Lessor’s Interim Rent Loss, minus Net Reletting Proceeds for such period,
and minus the portion of Lessor’s Interim Rent Loss, if any, that Lessee proves
reasonably could have been mitigated by Lessor, plus
 
(ii)  the Present Value on the Judgment Date of Lessor’s Future Rent Loss,
assuming the CPI were to increase two and one half (2.5) percentage points per
Lease Year from the Judgment Date through the Expiration Date, minus the Present
Value on the Termination Date of the portion of Lessor’s Future Rent Loss that
Lessee proves reasonably could be mitigated by Lessor;
 
or
 
(B) Each month between the Termination Date and the Expiration Date, Lessor’s
Monthly Rent Loss, minus the Net Reletting Proceeds for such month, and minus
the portion, if any, of Lessor’s Monthly Rent Loss that Lessee proves reasonably
could have been avoided. Any suit brought to recover liquidated damages payable
under this subsection (B) shall not prejudice Lessor’s right to collect
liquidated damages for subsequent months in a similar proceeding.
 
16.4  Waiver. If this Lease is terminated pursuant to Section 16.1, Lessee
waives, to the extent permitted by applicable law, (a) any right of reentry,
repossession or redesignation, (b) any right to a trial by jury in the event of
summary proceedings to enforce the remedies set forth in this Article XVI, and
(c) the benefit of any laws now or hereafter in force exempting property from
liability for rent or for debt. Acceptance of Rent at any time does not
prejudice or remove any right of Lessor as to any right or remedy. No course of
conduct shall be held to bar Lessor from literal enforcement of the terms of
this Lease.
 
16.5  Application of Funds. Any payments received by Lessor under any of the
provisions of this Lease during the existence or continuance of any Event of
Default shall be applied to Lessee’s obligations in the order that Lessor
determines in its sole discretion or as may be prescribed by law.
 
16.6  Bankruptcy.
 
(a)  None of Lessee’s interest in this Lease, any estate hereby created in
Lessee’s interest or any interest herein or therein shall pass to any trustee or
receiver or assignee for the benefit of creditors or otherwise by operation of
law, except as specifically may be provided pursuant to the Bankruptcy Code (11
USC § 101 et. seq.), as the same may be amended from time to time.
 
(b)  Rights and Obligations Under the Bankruptcy Code.
 
(i)  Upon filing of a petition by or against Lessee under the Bankruptcy Code,
Lessee, as debtor and as debtor-in-possession, and any trustee who may be
appointed with respect to the assets of or estate in bankruptcy of Lessee, agree
to pay monthly in advance, on the first day of each month, as reasonable
compensation for the use and occupancy of the Leased Premises, an amount equal
to all Rent due pursuant to this Lease.
 
(ii)  Included within and in addition to any other conditions or obligations
imposed upon Lessee or its successor in the event of the assumption and/or
assignment of the Lease are the following: (A) the cure of any monetary defaults
and reimbursement of pecuniary loss within not more than thirty (30) days of the
assumption and/or assignment; (B) the deposit of an additional amount equal to
not less than three (3) months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to secure the future performance under the
Lease of Lessee or its assignee; (C) the continued use of the Leased Premises
for the Primary Intended Use; and (D) the prior written consent of any Facility
Mortgagee.
 
ARTICLE XVII  
 
17.1  Lessor’s Right to Cure Lessee’s Default. If Lessee fails to make any
payment or perform any act required to be made or performed under this Lease,
and fails to cure the same within any grace or cure period applicable thereto,
upon such Notice as may be expressly required herein (or, if Lessor reasonably
determines that the giving of Notice would risk loss to the Leased Properties or
cause damage to Lessor, upon such Notice as is practical under the
circumstances), and without waiving or releasing any obligation of Lessee,
Lessor may make such payment or perform such act for the account and at the
expense of Lessee, and may, to the extent permitted by law, enter upon the
Leased Properties for such purpose and take all such action thereon as, in
Lessor’s sole opinion, may be necessary or appropriate. No such entry shall be
deemed an eviction of Lessee. All amounts so paid by Lessor and all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) so incurred, together with the late charge and interest provided for
in Section 3.3 thereon, shall be paid by Lessee to Lessor on demand. The
obligations of Lessee and rights of Lessor contained in this Article shall
survive the expiration or earlier termination of this Lease.
 
17.2  Lessee’s Affiliates Right to Cure. If Lessee fails to perform any acts or
obligation required to be made or performed under this Lease, and fails to cure
the same within any applicable grace period set forth in this Lease, then Lessor
shall grant to Guarantor or any Guarantor Affiliate the right to cure such
failure by Lessee under this Lease and, at Guarantor’s option, become a
substitute Lessee pursuant to Section 22.1.
 
ARTICLE XVIII  
 
18.1  Holding Over. If Lessee remains in possession of all or any of the Leased
Properties after the expiration of the Term or earlier termination of this
Lease, such possession shall be as a month-to-month tenant, and throughout the
period of such possession Lessee shall pay as Rent for each month one and one
half (1.5) times the sum of: (a) one-twelfth (1/12th) of the Base Rent payable
during the Lease Year in which such expiration or termination occurs, plus (b)
all Additional Charges accruing during the month, plus (c) any and all other
sums payable by Lessee pursuant to this Lease. During such period of
month-to-month tenancy, Lessee shall be obligated to perform and observe all of
the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by applicable law to
month-to-month tenancies, to continue its occupancy and use of the Leased
Properties until the month-to-month tenancy is terminated. Nothing contained
herein shall constitute the consent, express or implied, of Lessor to the
holding over of Lessee after the expiration or earlier termination of this
Lease.
 
18.2  Indemnity. If Lessee fails to surrender the Leased Properties in a timely
manner and in accordance with the provisions of Section 9.1.5 upon the
expiration or termination of this Lease, in addition to any other liabilities to
Lessor accruing therefrom, Lessee shall defend, indemnify and hold Lessor, its
principals, officers, directors, agents and employees harmless from loss or
liability resulting from such failure, including, without limiting the
generality of the foregoing, loss of rental with respect to any new lease in
which the rental payable thereunder exceeds the Rent paid by Lessee pursuant to
this Lease during Lessee’s hold-over and any claims by any proposed new tenant
founded on such failure. The provisions of this Section 18.2 shall survive the
expiration or earlier termination of the Term.
 
ARTICLE XIX  
 
19.1  Subordination. This Lease is subject and subordinate to any Facility
Mortgage and to any Ground Lease, to all advances made or hereafter to be made
thereunder and to all renewals, modifications, consolidations, replacements and
extensions thereof and substitutions therefore. This clause shall be
self-operative and no further instrument of subordination need be required by
any Facility Mortgagee or Ground Lessor; provided, however, that Lessor or any
Facility Mortgagee may elect to make this Lease superior to a Facility Mortgage
at any time by Notice to Lessee. As to any Facility Mortgage or Ground Lease to
which this Lease is subordinate, Lessor shall provide Lessee with a
“non-disturbance agreement” reasonably acceptable to Lessee and such Facility
Mortgagee or Ground Lessor providing that, if such Facility Mortgagee acquires
the Leased Properties by way of foreclosure or deed in lieu of foreclosure, or
if the Ground Lease is terminated, such Facility Mortgagee or Ground Lessor will
not disturb Lessee’s possession under this Lease and will recognize Lessee’s
rights hereunder if and for so long as no Event of Default has occurred under
this Lease and is continuing. Lessee agrees that it shall not withhold or delay
its consent unreasonably to any amendment of this Lease reasonably required by a
Facility Mortgagee or Ground Lessor, and Lessee shall be deemed to have withheld
or delayed its consent unreasonably if Lessee has received the non-disturbance
agreement provided for above and the requested amendment does not materially (a)
alter the economic terms of this Lease, (b) diminish the rights of Lessee under
this Lease or (c) increase the obligations of Lessee under this Lease.
 
19.2  Attornment. If a Facility Mortgagee or Ground Lessor enforces the remedies
provided for by law or by a Facility Mortgage or Ground Lease, Lessee shall, at
the option of the party succeeding to the interest of Lessor as a result of such
enforcement or as a result of a deed or delivery of possession of the Leased
Properties in lieu of such enforcement, attorn to such successor and recognize
such successor as Lessor under this Lease; provided, however, that such
successor in interest shall not (a) be bound by any payment of Rent for more
than one (1) month in advance, except for any such advance payments as may be
expressly required by this Lease; (b) be bound by any modification of this Lease
made without the written consent of the Facility Mortgagee or Ground Lessor or
successor in interest; (c) be liable for any act or omission of Lessor; or (d)
be subject to any offset or defense arising prior to the date such successor in
interest acquired title to the Leased Properties or, in the case of a Ground
Lessor, the date on which the Ground Lessor recovered or was given possession of
the Leased Properties. Upon request, Lessee shall execute and deliver an
instrument or instruments confirming the attornment provided for herein.
 
19.3  Lessee’s Certificate. Lessee shall, upon not less than ten (10) days prior
Notice from Lessor, execute, acknowledge and deliver to Lessor Lessee’s
Certificate containing then-current facts. It is intended that any Lessee’s
Certificate delivered pursuant hereto may be relied upon by Lessor, any
prospective tenant or purchaser of the Leased Properties, any mortgagee or
prospective mortgagee and any other party who reasonably may rely on such
statement. Lessee’s failure to deliver the Lessee’s Certificate within such time
shall constitute an Event of Default. In addition, if Lessee fails to deliver
the Lessee’s Certificate within the ten (10) day period referred to above,
Lessee hereby authorizes Lessor to execute and deliver a certificate to the
effect (if true) that Lessee represents and warrants that (a) this Lease is in
full force and effect without modification, and (b) Lessor is not in breach or
default of any of its obligations under this Lease.
 
19.4  Notice and Cure. If a Facility Mortgagee acquires title to one or more of
the Leased Properties by way of foreclosure or deed in lieu of foreclosure, then
commencing on the date the Facility Mortgagee acquires title, the Facility
Mortgagee shall have thirty (30) days within which to cure any default by Lessor
under this Lease existing on such date. If the defaults by Lessor are cured
during such period, then this Lease shall remain in full force and effect and
Lessee shall have no right to terminate this Lease so long as the Facility
Mortgagee performs all of the Lessor’s subsequent obligations under this Lease.
The foregoing rights to cure a Lessor default shall be exercisable in the sole
discretion of the Facility Mortgagee, and, the Facility Mortgagee shall have no
obligation to cure any default by Lessor.
 
ARTICLE XX  
 
20.1  Risk of Loss. During the Term, the risk of loss or of decrease in the
enjoyment and beneficial use of the Leased Properties in consequence of the
damage or destruction thereof by fire, the elements, casualties, thefts, riots,
wars or otherwise, or in consequence of foreclosures, attachments, levies or
executions (other than those caused by Lessor and those claiming from, through
or under Lessor) is assumed by Lessee, and, in the absence of gross negligence,
willful misconduct or material breach of this Lease by Lessor, Lessor in no
event shall be answerable or accountable therefor nor shall any of the events
mentioned in this Section entitle Lessee to any abatement of Rent.
 
ARTICLE XXI  
 
21.1  Indemnification. Notwithstanding the existence of any insurance or
self-insurance provided for in Article XIII, and without regard to the policy
limits of any such insurance or self-insurance, Lessee shall protect, indemnify,
save harmless and defend Lessor and any Facility Mortgagee, and the principals,
officers, directors and agents and employees of Lessor and of any Facility
Mortgagee, from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”), to the extent
permitted by law, imposed upon or incurred by or asserted against Lessor or any
Facility Mortgagee by reason of: (a) any accident, injury to or death of persons
or loss of or damage to property occurring on or about the Leased Properties or
adjoining sidewalks, including without limitation any claims of malpractice; (b)
any use, misuse, non-use, condition, maintenance or repair by Lessee of the
Leased Properties; (c) the failure to pay any Impositions; (d) any failure on
the part of Lessee to perform or comply with any of the terms of this Lease; (e)
the management and operation of the Facilities from and after November 1, 1999;
(f) the nonperformance of any contractual obligation, express or implied,
assumed or undertaken by Lessee or any party in privity with Lessee with respect
to the Leased Properties or any business or other activity carried on with
respect to the Leased Properties during the Term or thereafter during any time
in which Lessee or any such other party is in possession of the Leased
Properties or thereafter to the extent that any conduct by Lessee or any such
person (or failure of such conduct thereby if the same should have been
undertaken during such time of possession and leads to such damage or loss)
causes such loss or claim. Any amounts that become payable by Lessee under this
Section shall be paid within ten (10) days after liability therefor on the part
of Lessee is determined by litigation or otherwise, and, if not timely paid,
shall bear interest (to the extent permitted by law) at the Overdue Rate from
the date of such determination to the date of payment. Nothing herein shall be
construed as indemnifying either Lessor or any Facility Mortgagee against its
own grossly negligent acts or omissions or willful misconduct. At the request
and expense of Lessee, Lessor agrees to use commercially reasonable efforts to
pursue any claim it may have against the sellers under the Acquisition
Agreements the successful pursuit of which may result, directly or indirectly,
in a financial benefit to Lessee. At the request and expense of Lessor, Lessee
agrees to use commercially reasonable efforts to assist Lessor in pursuing any
claim it may have against the sellers under the Acquisition Agreements.
 
21.2  Survival of Indemnification. Lessee’s liability under this Article shall
survive the expiration or any earlier termination of this Lease.
 
ARTICLE XXII  
 
22.1  General Prohibition against Transfers. Lessee acknowledges that a
significant inducement to Lessor to enter into this Lease with Lessee on the
terms set forth herein is the combination of financial strength, experience,
skill and reputation possessed by Lessee, the Person or Persons in Control of
Lessee and the Manager of the Facilities on the Commencement Date, together with
Lessee’s assurance that Lessor shall have the unrestricted right to approve or
disapprove any proposed Transfer. Therefore, there shall be no Transfer except
as specifically permitted by this Lease or consented to in advance by Lessor in
writing. Lessee agrees that Lessor shall have the right to withhold its consent
to any proposed Transfer on the basis of Lessor’s judgment as to the effect the
proposed Transfer may have on the Facilities and the future performance of the
obligations of the Lessee under this Lease, whether or not Lessee agrees with
such judgment. Any attempted Transfer that is not specifically permitted by this
Lease or consented to by Lessor in advance in writing shall be null and void and
of no force and effect whatsoever. In the event of a Transfer, Lessor may
collect Rent and other charges from the Transferee and apply the amounts
collected to the Rent and other charges herein reserved, but no Transfer or
collection of Rent and other charges shall be deemed to be a waiver of Lessor’s
rights to enforce Lessee’s covenants or an acceptance of the Transferee as
Lessee, or a release of the Lessee named herein from the performance of its
covenants. Notwithstanding any Transfer, Lessee shall remain fully liable for
the performance of all terms, covenants and provisions of this Lease. Any
violation of this Lease by any Transferee shall be deemed to be a violation of
this Lease by Lessee.  Notwithstanding the foregoing, a Transfer to an Affiliate
of Lessee will not require the consent of Lessor and is permitted under this
Lease provided: (a) such transferee assumes all obligations under this Lease in
writing and grants (and its equity owners grant) equivalent (in both assets
covered and priority of lien) security interests in the assets and equity of
such transferee concurrently with such Transfer; and (b) each of the other
Transaction Documents are ratified and affirmed by the applicable Lessee
Affiliates as being in full force and effect after giving effect to the proposed
Transfer. Notwithstanding the foregoing, the following transfers are permitted
and will not require the consent of Lessor and are permitted under this Lease:
 
(a) a Transfer to an Affiliate of Lessee provided that: (a) such transferee
assumes all obligations under this Lease in writing and grants (and its equity
owners grant) equivalent (in both assets covered and priority of lien) security
interests in the assets and equity of such transferee concurrently with such
Transfer; and (b) each of the other Transaction Documents are ratified and
affirmed by the applicable Lessee Affiliates as being in full force and effect
after giving effect to the proposed Transfer;
 
(b)  a Transfer upon the death of any equity owner of Lessee to his or her
spouse, children, parents, heirs, lineal descendents or relatives through
marriage or otherwise (or to any one or more of them);
 
(c) the transfer, by gift or sale for estate planning purposes, by an equity
owner of Lessee of all or any portion of his or her equity interest in Lessee to
(i) his or her spouse, children, parents or other heirs (or to any one or more
of them) upon such equity owner’s death, or (ii) a revocable grantor trust of
which such equity owner is the sole trustee and settlor, (iii) a “Mallinckrodt”
trust, (iv) any trust where such equity owner or his or her spouse is the
beneficiary during his or her lifetime, or either of their descendents or some
combination thereof are the beneficiaries of such trust after such equity
owner’s death, (v) a trust where such equity owner is the trustee of such trust,
(vi) a trust where the trust assets will revert back to such equity owner, (vii)
a trust where such equity owner, as permitted by the trust document, may regain
ownership of the assets in such trust, (viii) a trust where the ownership of
such trust may be transferred to such equity owner or his or her spouse (or
widow) or either of their descendents, (ix) to a trust where such ownership in
the trust may be transferred into a corporation or limited liability company of
which such trust is a controlling owner of such entity, (x) a corporation or
limited liability company of which a person set forth above is a controlling
owner of such entity, shall be deemed a permitted Transfer under this Agreement,
or (xi) to a “defective grantor trust”; provided, however, that Lessee shall
provide Lessor with Notice of such Transfer and such information about such
Transfer as Lessor may reasonably request.
 
22.2  Subordination and Attornment. Lessee shall insert in any sublease
permitted by Lessor provisions to the effect that (a) such sublease is subject
and subordinate to all of the terms and provisions of this Lease and to the
rights of Lessor hereunder, (b) if this Lease terminates before the expiration
of such sublease, the sublessee thereunder will, at Lessor’s option, attorn to
Lessor and waive any right the sublessee may have to terminate the sublease or
to surrender possession thereunder, as a result of the termination of this
Lease, and (c) if the sublessee receives a written Notice from Lessor or
Lessor’s assignee, if any, stating that Lessee is in default under this Lease,
the sublessee thereafter shall be obligated to pay all rentals accruing under
the sublease directly to the party giving such Notice, or as such party may
direct, and such payments shall be credited against the amounts owing by Lessee
under this Lease.
 
22.3  Sublease Limitation. Anything contained in this Lease to the contrary
notwithstanding, even if a sublease of a Leased Property is permitted, Lessee
shall not sublet such Leased Property on any basis such that the rental to be
paid by the sublessee thereunder would be based, in whole or in part, on either
(a) the income or profits derived by the business activities of the sublessee,
or (b) any other formula such that any portion of the sublease rental received
by Lessor would fail to qualify as “rents from real property” within the meaning
of Section 856(d) of the Code, or any similar or successor provision thereto.
The parties agree that this Section shall not be deemed waived or modified by
implication, but may be waived or modified only by an instrument in writing
explicitly referring to this Section by number.
 
ARTICLE XXIII  
 
23.1  Financial Statements and Other Reports and Materials Required by Lessor.
Lessee shall furnish to Lessor, in paper form and by electronic means
satisfactory to Lessor:
 
(a)  Within ninety (90) days after the end of each of Lessee’s fiscal years: (i)
Lessee’s Financial Statements; (ii) separate financial statements for each of
the Facilities that are prepared in accordance with GAAP, except for principles
of consolidation; (iii) a variance report comparing actual items of income and
expenses to such items as budgeted, together with an explanation of the reason
or reasons for each variance of more than five percent (5%); and (iv) an
Officer’s Certificate stating that Lessee is not in default in the performance
or observance of any of the terms of this Lease, or if Lessee is in default,
specifying all such defaults, the nature thereof, and the steps being taken to
remedy the same;
 
(b)  Within thirty five (35) days after the end of each of Lessee’s quarters,
quarterly consolidated Financial Statements of Lessee, together with an
Officer’s Certificate stating that (i) Lessee is not in default of any covenant
set forth in Section 8 of this Lease, or if Lessee is in default, specifying all
such defaults, the nature thereof, and the steps being taken to remedy the same;
(ii) each Facility that participates in the Medicare program is in compliance
with the terms of its Medicare provider agreement and in good standing with the
Medicare program; (iii) each Facility that participates in the Medicaid program
is in compliance with the terms of its Medicaid provider agreement and in good
standing with the Medicaid program; and (iv) the then-current number of licensed
and operating beds at each Facility;
 
(c)  Within thirty (30) days after the end of each month, monthly financial
reports for each Facility, including detailed statements of income and expense
and detailed operational statistics regarding occupancy rates, patient mix and
patient rates by type for the Facility, including a rent roll and an aged
accounts receivables report in sufficient detail to show amounts due from each
class of patient mix (i.e., private, Medicare, Medicaid and Veterans
Administration) by the account age classifications of 30 days, 60 days, 90 days,
120 days and over 120 days;
 
(d)  Within fifteen (15) days of filing a copy of each cost report filed with a
governmental agency for any Facility;
 
(e)  Within fifteen (15) days of Lessee’s or Manager’s receipt thereof, copies
of Medicare and Medicaid Rate Letters and correspondence;
 
(f)  Within fifteen (15) days after they are required to be filed with the SEC,
copies of any annual or quarterly report and of information, documents and other
reports (or copies of such portions of any of the foregoing as the SEC may by
rules and regulations prescribe) that Lessee or Manager is required to file with
the SEC pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934;
 
(g)  Within thirty (30) days of Lessee’s or Manager’s receipt thereof, copies of
surveys performed by the appropriate governmental agencies for licensing or
certification purposes, including, without limitation, annual surveys, revisits
and complaint surveys, copies of any plans of correction and all related
correspondence;
 
(h)  Immediate Notice to Lessor of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity, known to Lessee, the
result of which could be to (i) modify in a way adverse to Lessee or revoke or
suspend or terminate, or fail to renew or fully continue in effect, any license
or certificate or operating authority pursuant to which Lessee carries on any
part of the Primary Intended Use of the Facilities, or (ii) suspend, terminate,
adversely modify, or fail to renew or fully continue in effect any cost
reimbursement or cost sharing program by any state or federal governmental
agency, including but not limited to Medicaid or Medicare or any successor or
substitute therefor, or seek return of or reimbursement for any funds previously
advanced or paid pursuant to any such program, or (iii) impose any bed hold,
limitation on patient admission or similar restriction on any Leased Property,
or (iv) prosecute any party with respect to the operation of any activity on the
Facilities or enjoin any party or seek any civil penalty in excess of One
Thousand Dollars ($1,000.00) in respect thereof;
 
(i)  As soon as it is prepared in each Lease Year, but not later than the last
day of the second (2nd) month in each Lease Year (i) a capital and operating
budget for the Facilities for that Lease Year, which budget shall be subject to
Lessor’s reasonable approval; and (ii) a marketing plan for that Lease Year;
 
(j)  With reasonable promptness, such other information respecting the financial
condition and affairs of Lessee and the Facilities as Lessor reasonably may
request from time to time, including, without limitation, any such other
information as may be available to the administration of the Leased Properties;
 
(k)  Upon Lessor’s request from time to time, such additional information and
unaudited quarterly financial information concerning the Leased Properties and
Lessee as Lessor may require for its on-going filings with the Securities and
Exchange Commission, under both the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, including, but not limited to, 10-Q
Quarterly Reports, 10-K Annual Reports and registration statements to be filed
by Lessor during the Term of this Lease; and
 
(l)  At least fifteen (15) Business Days after the expiration of each license
and permit required for the operation of the Facilities for the Primary Intended
Use, evidence satisfactory to Lessor that such license or permit has been
unconditionally renewed by the issuer thereof.
 
23.2  Public Offering Information. Lessee specifically agrees that Lessor may
include financial information and information concerning the operation of the
Facilities that does not violate the confidentiality of the facility-patient
relationship and the physician-patient privilege under applicable laws, in
offering memoranda or prospectus, or similar publications in connection with
syndications or public offerings of Lessor’s securities or interests, and any
other reporting requirements under applicable Federal and State Laws, including
those of any successor to Lessor. Lessee agrees to provide such other reasonable
information necessary with respect to Lessee and the Leased Properties to
facilitate a public offering or to satisfy SEC or regulatory disclosure
requirements. Upon request of Lessor, Lessee shall notify Lessor of any
necessary corrections to information Lessor proposes to publish within a
reasonable period of time (not to exceed three (3) days) after being informed
thereof by Lessor.
 
ARTICLE XXIV  
 
24.1  Lessor’s Right to Inspect. Lessee shall permit Lessor and its authorized
representatives to inspect the Leased Properties and Lessee’s books and records
pertaining thereto during normal business hours upon twenty-four hours Notice.
 
ARTICLE XXV  
 
25.1  No Waiver. No failure by Lessor to insist upon the strict performance of
any term hereof or to exercise any right, power or remedy consequent upon a
breach hereof, and no acceptance of full or partial payment of Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of any such term. No waiver of any breach shall affect or alter this Lease,
which shall continue in full force and effect with respect to any other then
existing or subsequent breach.
 
ARTICLE XXVI  
 
26.1  Remedies Cumulative. To the extent permitted by law, each legal, equitable
or contractual right, power and remedy of Lessor now or hereafter provided
either in this Lease or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power and remedy, and
the exercise or beginning of the exercise by Lessor of any one or more of such
rights, powers and remedies shall not preclude the simultaneous or subsequent
exercise by Lessor of any or all of such other rights, powers and remedies.
 
ARTICLE XXVII  
 
27.1  Acceptance of Surrender. No surrender to Lessor of this Lease or of the
Leased Properties or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Lessor, and no
act by Lessor or any representative or agent of Lessor, other than such a
written acceptance by Lessor, shall constitute an acceptance of any such
surrender.
 
ARTICLE XXVIII  
 
28.1  No Merger of Title. There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (a) this Lease or the leasehold estate created hereby or any
interest in this Lease or such leasehold estate, and (b) the fee estate in the
Leased Properties.
 
28.2  No Partnership. Nothing contained in this Lease will be deemed or
construed to create a partnership or joint venture between Lessor and Lessee or
to cause either party to be responsible in any way for the debts or obligations
of the other or any other party, it being the intention of the parties that the
only relationship hereunder is that of Lessor and Lessee.
 
ARTICLE XXIX  
 
29.1  Conveyance by Lessor. If Lessor or any successor owner of the Leased
Properties conveys the Leased Properties other than as security for a debt,
Lessor or such successor owner, as the case may be, shall be released from all
future liabilities and obligations of Lessor under this Lease arising or
accruing from and after the date of such conveyance or other transfer, and all
such future liabilities and obligations shall be binding upon the new owner.
 
ARTICLE XXX  
 
30.1  Quiet Enjoyment. So long as Lessee pays all Rent as it becomes due and
complies with all of the terms of this Lease and performs its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Properties for the Term, free of any claim or other action by Lessor or anyone
claiming by, through or under Lessor, but subject to all liens and encumbrances
of record as of the date hereof or hereafter provided for in this Lease or
consented to by Lessee. Except as otherwise provided in this Lease, no failure
by Lessor to comply with the foregoing covenant will give Lessee any right to
cancel or terminate this Lease or abate, reduce or make a deduction from or
offset against the Rent or any other sum payable under this Lease, or to fail to
perform any other obligation of Lessee. Lessee shall, however, have the right,
by separate and independent action, to pursue any claim it may have against
Lessor as a result of a breach by Lessor of the covenant of quiet enjoyment
contained in this Section.
 
ARTICLE XXXI  
 
31.1  Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid, or by hand delivery or facsimile transmission to the
following address:
 
To Lessee:  CSC MSTR LSCO, LLC
c/o CommuniCare Health Services
4700 Ashwood Drive, Suite 200
Cincinnati, OH 45241
Attn: Stephen L. Rosedale
Telephone No.: (513) 489 - 7100
Facsimile No.: (513) 489-7199
 
With copy to   Benesch, Friedlander, Coplan & Aronoff LLP
(which shall not 2300 BP Tower
constitute notice): 200 Public Square
Cleveland, OH 44114-2378
Attn: Harry M. Brown
Phone: (216) 363-4606
Fax: (216) 363-4588
 
To Lessor:    OHI ASSET II (OH), LLC
c/o Omega Healthcare Investors, Inc.
9690 Deereco Road, Suite 100
Timonium, MD 21093
Attn.: Daniel J. Booth
Telephone No.: (410) 427-1700
Facsimile No.: (410) 427-8800
 
And with copy to  Myers Nelson Dillon & Shierk, PLLC
(which shall not  125 Ottawa Ave., N.W., Suite 270

 
constitute notice):
Grand Rapids, Michigan 49503

           
Attn: Mark E. Derwent

Telephone No.: (616) 233-9640
Facsimile No.: (616) 233-9642
 
or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender. If Lessee has vacated the Leased Properties, Lessor’s
Notice may be posted on the door of a Leased Property.
 
ARTICLE XXXII  
 
32.1  Fair Market Rent. If it becomes necessary to determine Fair Market Rent
for any purpose under this Lease, the party required or permitted to give Notice
of such required determination shall include in the Notice the name of a person
selected to act as appraiser on its behalf. Within ten (10) days after such
Notice, the party receiving such Notice shall give Notice to the other party of
its selection of a person to act as appraiser on its behalf. The appraisers thus
appointed, each of whom must be a member of the Appraisal Institute (or any
successor organization thereto) and experienced in appraising facilities used
for purposes similar to the Primary Intended Use of the Facilities, shall,
within forty-five (45) days after the date of the Notice appointing the first
appraiser, proceed to appraise the Leased Property or Leased Properties, as the
case may be, to determine the Fair Market Rent thereof as of the relevant date
(giving effect to the impact, if any, of inflation between the date of their
decision and the relevant date); provided, however, that if only one appraiser
has been so appointed, or if two appraisers have been so appointed but only one
such appraiser has made such determination within fifty (50) days after the date
of the Notice appointing the first appraiser, then the determination of such
appraiser shall be final and binding upon the parties. To the extent consistent
with sound appraisal practice at the time of any such appraisal, such appraisal
shall be made on a basis consistent with the basis on which the Leased Property
or Leased Properties were appraised for purposes of determining its fair market
value at the time of Lessor’s acquisition thereof. If two appraisers have been
appointed and have made their determinations within the respective requisite
periods set forth above, and if the difference between the amounts so determined
does not exceed ten percent (10%) of the lesser of such amounts, then the Fair
Market Rent shall be an amount equal to fifty percent (50%) of the sum of the
amounts so determined. If the difference between the amounts so determined
exceeds ten percent (10%) of the lesser of such amounts, then such two
appraisers shall within twenty (20) days appoint a third appraiser. If no such
appraiser is appointed within such twenty (20) days or within ninety (90) days
of the date of the Notice appointing the first appraiser, whichever is earlier,
either Lessor or Lessee may apply to any court having jurisdiction to have such
appointment made by such court. Any appraiser appointed by the original
appraisers or by such court shall be instructed to determine the Fair Market
Rent within forty-five (45) days after appointment of such appraiser. The
determination of the appraiser which differs most in terms of dollar amount from
the determinations of the other two appraisers shall be excluded, and the
average of the remaining two determinations shall be final and binding upon
Lessor and Lessee as the Fair Market Rent of the Leased Property or Leased
Properties, as the case may be. If the Fair Market Rent is being determined for
more than one year, the Fair Market Rent may include such annual increases, if
any, as the appraisers determine to be in accordance with the terms of this
Lease.
 
ARTICLE XXXIII  
 
33.1  Lessor’s Option to Purchase Lessee’s Personal Property. At the expiration
or termination of this Lease, at Lessor’s option Lessee shall be deemed to have
sold, assigned, transferred and conveyed all of Lessee’s Personal Property not
integral to the Primary Intended Use, or such portion thereof as may be
designated by Lessor in its exercise of its option, to Lessor pursuant to
Section 6.3 hereof for an amount equal to the fair market value of such Personal
Property as determined pursuant to an appraisal, subject to, and with
appropriate credits for, any obligations owing from Lessee to Lessor and for the
then outstanding balances owing on all equipment leases, conditional sale
contracts and any other encumbrances to which such Personal Property is subject.
Lessor’s option shall be exercised by Notice to Lessee no more than one hundred
eighty (180) days, nor less than ninety (90) days, before the expiration of the
Initial Term or, if the Term is renewed as provided herein, before the
expiration of the last Renewal Term, unless this Lease is terminated prior to
its expiration date by reason of an Event of Default, in which event Lessor’s
option shall be exercised not more than ninety (90) days after the Termination
Date. If Lessee does not receive Lessor’s Notice exercising its option before
the expiration of the relevant time period, Lessee shall give Lessor Notice
thereof, and Lessor’s option shall continue in full force and effect for a
period of thirty (30) days after such Notice from Lessee. If Lessor exercises
its option, Lessee shall, in exchange for Lessor’s payment of the purchase
price, deliver the purchased Lessee’s Personal Property to Lessor, together with
a bill of sale and such other documents as Lessor reasonably may request in
order to carry out the purchase, and the purchase shall be closed by such
delivery and such payment on the date set by Lessor in its Notice of exercise.
 
33.2  Facility Trade Names. If this Lease is terminated pursuant to Section 16.1
or Lessor exercises its option to purchase Lessee’s Personal Property pursuant
to Section 34.1, Lessee shall be deemed to have assigned to Lessor the exclusive
right to use the Facility Trade Names (except for the names “CommuniCare”, any
variants thereof, and any trade name which is commonly used as part of a long
term marketing program among multiple facilities by Affiliates of Lessee) in
perpetuity in the markets in which the Facilities are located, and Lessee shall
not after any such termination use the Facility Trade Names in any business that
competes with the Facilities.
 
33.3  Transfer of Operational Control of the Facilities.
 
33.3.1  Lessee acknowledges and agrees that, subject to applicable law, the
certificates of need and licenses necessary to operate the Leased Properties for
the Primary Intended Use are appurtenant to the Leased Properties, both during
and following the expiration or earlier termination of the Term. If the
certificates of need or licenses to operate the Leased Properties for the
Primary Intended Use are issued to Lessee, the Sublessees or the Manager, Lessee
agrees that it will cooperate with Lessor to turn over to Lessor or its
designee, upon the expiration or earlier termination of the Term, all of
Lessee’s rights in connection with the certificate of need and/or licenses.
 
33.3.2  Upon the expiration or earlier termination of the Term, Lessee shall
cooperate fully in transferring operational control of the Facilities to Lessor
or Lessor’s nominee and shall use its best efforts to cause the business
conducted at the Facilities to continue without interruption. To that end,
pending completion of the transfer of the operational control of the Facilities
to Lessor or its nominee:
 
(a)  Lessee will not terminate the employment of any employees without just
cause, or change any salaries; provided, however, that without the advance
written consent of Lessor Lessee may grant pre-announced wage increases of which
Lessor has knowledge, increases required by written employment agreements and
normal raises to non-officers at regular review dates; and Lessee will not hire
any additional employees except in good faith in the ordinary course of
business; and
 
(b)  Lessee will provide all necessary information requested by Lessor or its
nominee for the preparation and filing of any and all necessary applications or
notifications of any federal or state governmental authority having jurisdiction
over a change in the operational control of the Facilities, and any other
information reasonably required to effect an orderly transfer of the Facilities,
and Lessee will use its best efforts to cause all operating health care licenses
to be transferred to Lessor or to Lessor’s nominee; and
 
(c)  Lessee, Lessor and any new operator will enter into an operations transfer
agreement substantially in the form of Exhibit E to this Lease.
 
33.4  Intangibles and Personal Property. Notwithstanding any other provision of
this Lease, but subject to Section 6.4 relating to the security interest in
favor of Lessor, Lessor’s Personal Property shall not include goodwill nor shall
it include any other intangible personal property that is severable from
Lessor’s “interests in real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto.
 
ARTICLE XXXIV  
 
34.1  Arbitration. Except with respect to the payment of Rent under this Lease,
the determination of Fair Market Rent (which shall be determined solely in
accordance with Section 32.1), and any proceedings to recover possession of one
or more of the Leased Properties, if any controversy arises between the parties
hereto as to any of the provisions of this Lease or the performance thereof, and
if the parties are unable to settle the controversy by agreement or as otherwise
provided herein, the controversy shall be decided by arbitration. The
arbitration shall be conducted by three arbitrators selected in accordance with
the rules and procedures of the American Arbitration Association. The decision
of the arbitrators shall be final and binding, and judgment may be entered
thereon in any court of competent jurisdiction. The decision shall set forth in
writing the basis for the decision. In rendering the decision and award, the
arbitrators shall not add to, subtract from or otherwise modify the provisions
of this Lease. The expense of the arbitration shall be divided between Lessor
and Lessee unless otherwise specified in the award. Each party in interest shall
pay the fees and expenses of its own counsel. The arbitration shall be conducted
in Cleveland, Ohio. In any arbitration, the parties shall be entitled to conduct
discovery in the same manner as permitted under Federal Rules of Civil Procedure
26 through 37, as amended. No provision in this Article shall limit the right of
any party to this Agreement to obtain provisional or ancillary remedies from a
court of competent jurisdiction before, after or during the pendency of any
arbitration, and the exercise of such remedies does not constitute a waiver of
the right of either party to arbitration.
 
ARTICLE XXXV  
 
35.1  Commissions. Lessee represents and warrants to Lessor that no real estate
commission, finder’s fee or the like is due and owing to any person in
connection with this Lease. Lessee agrees to save, indemnify and hold Lessor
harmless from and against any and all claims, liabilities or obligations for
brokerage, finder’s fees or the like in connection with this Lease or the
transactions contemplated hereby, asserted by any person on the basis of any
statement or act alleged to have been made or taken by Lessee.
 
ARTICLE XXXVI  
 
36.1  Memorandum or Short Form of Lease. Lessor and Lessee shall, promptly upon
the request of either, enter into a Memorandum or Short Form of this Lease,
substantially in the form of attached Exhibit F, with such modifications as may
be appropriate under the laws and customs of the States and in the customary
form suitable for recording under the laws of each of the States. Lessee shall
pay all costs and expenses of recording such memorandum or short form of this
Lease.
 
ARTICLE XXXVII  
 
37.1  Security Deposit. Concurrently with Lessee’s execution of this Lease,
Lessee shall deliver to Lessor a security deposit in the amount of Nine Hundred
Sixty Thousand Five Hundred Dollars ($962,500), in the form of an absolute,
unconditional site draft letter of credit for a term of one (1) year (renewable
automatically) issued by an “A” rated financial institution (“Security
Deposit”), which Lessor shall hold as security for the full and faithful
performance by Lessee of each and every term, provision, covenant and condition
of this Lease in accordance with, and subject to, the terms and conditions of
the Letter of Credit Agreement. On the first day of the sixth and twelfth month
of the Initial Term, Lessee shall increase the Security Deposit by depositing
with Lessor Nine Hundred Sixty Thousand Five Hundred Dollars ($962,500) until
the Security Deposit equals of Two Million Eight Hundred Eighty Seven Thousand
Five Hundred Dollars ($2,887,500), at which time Lessee shall cause to be issued
to Lessor a new letter of credit in the amount of Two Million Eight Hundred
Eighty Seven Thousand Five Hundred Dollars ($2,887,500), upon the receipt of
which Lessor shall return to Lessee the Letter of Credit for Nine Hundred Sixty
Thousand Five Hundred Dollars ($962,500) and the cash so deposited. If at any
time the Security Deposit is in the form of cash, it shall be deposited by
Lessor into an interest-bearing account and the account will be identified as
consisting of the Security Deposit under this Lease, and the interest shall be
added to and become part of the Security Deposit. The Security Deposit shall not
be considered an advance payment of Rent (or of any other sum payable to Lessee
under this Lease) or a measure of Lessor’s damages in case of a default by
Lessee. The Security Deposit shall not be considered a trust fund, and Lessee
expressly acknowledges and agrees that Lessor is not acting as a trustee or in
any fiduciary capacity in controlling or using the Security Deposit. Lessor
shall have no obligation to maintain the Security Deposit separate and apart
from Lessor’s general and/or other funds. The Security Deposit, less any portion
thereof applied as provided in the Letter of Credit Agreement or Section 37.2,
shall be returned to Lessee within sixty (60) days following the expiration of
the Term.
 
37.2  Application of Security Deposit. If Lessee defaults in respect of any of
the terms, provisions, covenants and conditions of this Lease or of any
agreement or instrument with which this Lease is cross-defaulted), including,
but not limited to, payment of any Rent and other sums of money payable by
Lessee, Lessor may, but shall not be required to, in addition to and not in lieu
of any other rights and remedies available to Lessor, apply all or any part of
the Security Deposit to the payment of any sum in default, or any other sum that
Lessor may expend or be required to expend by reason of Lessee’s default,
including but not limited to, any damages or deficiency in reletting the Leased
Properties,. Whenever, and as often as, Lessor has applied any portion of the
Security Deposit to cure Lessee’s default hereunder or under any agreement with
which this Lease is cross-defaulted, Lessee shall, within ten (10) days after
Notice from Lessor, deliver a new letter of credit meeting the requirements of
the Letter of Credit Agreement to Lessor (or, at Lessor’s option, deposit
additional money with Lessor) sufficient to restore the Security Deposit to the
full amount then required to be deposited with Lessor pursuant to Section 37.1
above, and Lessee’s failure to do so shall constitute an Event of Default
without any further Notice.
 
37.3  Transfer of Security Deposit. If Lessor transfers its interest under this
Lease, Lessor shall assign the Security Deposit to the new lessor and thereafter
Lessor shall have no further liability for the return of the Security Deposit,
and Lessee agrees to look solely to the new lessor for the return of the
Security Deposit. The provisions of the preceding sentence shall apply to every
transfer or assignment of Lessor’s interest under this Lease. Lessee agrees that
it will not assign or encumber or attempt to assign or encumber the Security
Deposit and that Lessor, its successors and assigns may return the Security
Deposit to the last Lessee in possession at the last address for which Notice
has given by such Lessee and that Lessor thereafter shall be relieved of any
liability therefor, regardless of one or more assignments of this Lease or any
such actual or attempted assignment or encumbrances of the Security Deposit.
 
ARTICLE XXXVIII  
 
38.1  Miscellaneous.
 
38.1.1  Survival, Choice of law. Anything contained in this Lease to the
contrary notwithstanding, all claims against, and liabilities of, Lessee or
Lessor arising prior to the date of expiration or termination of this Lease
shall survive such expiration or termination. If any term or provision of this
Lease or any application thereof is held invalid or unenforceable, the remainder
of this Lease and any other application of such term or provisions shall not be
affected thereby. Neither this Lease nor any provision hereof may be changed,
waived, discharged or terminated except by an instrument in writing and in
recordable form signed by Lessor, any Facility Mortgagee and Lessee. All the
terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
headings in this Lease are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof. This Lease shall be governed by and
construed in accordance with the laws of the state of Ohio, except as to matters
which, under applicable procedural conflicts of laws rules require the
application of laws of another State.
 
LESSEE CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS
OF THE STATES OF MARYLAND, OHIO, AND PENNSYLVANIA AND AGREES THAT ALL DISPUTES
CONCERNING THIS AGREEMENT BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN
THE STATES OF MARYLAND OR EACH STATE IN WHICH A FACILITY IS LOCATED. LESSEE
AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD
PERMISSIBLE UNDER THE LAWS OF THE STATES OF MARYLAND, OHIO, AND PENNSYLVANIA AND
IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS OF THE
STATES OF MARYLAND, OHIO, OR PENNSYLVANIA.
 
38.1.2  Limitation on Recovery. Lessee specifically agrees to look solely to
Lessor’s interest in the Leased Properties for recovery of any judgment from
Lessor, it being specifically agreed that no constituent shareholder, officer or
director of Lessor shall ever be personally liable for any such judgment or for
the payment of any monetary obligation to Lessee. Furthermore, Lessor (original
or successor) shall never be liable to Lessee for any indirect or consequential
damages suffered by Lessee from whatever cause.
 
38.1.3  Waivers. Lessee waives any defense by reason of any disability of
Lessee, and waives any other defense based on the termination of Lessee’s
(including Lessee’s successor’s) liability from any cause.
 
38.1.4  Consents. Whenever the consent or approval of Lessor is required
hereunder, Lessor may in its sole discretion and without reason withhold that
consent or approval unless otherwise specifically provided.
 
38.1.5  Counterparts. This Lease may be executed in separate counterparts, each
of which shall be considered an original when each party has executed and
delivered to the other one or more copies of this Lease.
 
38.1.6  Options Personal. The renewal options granted to Lessee in this Lease
are granted solely to Lessee and are not assignable or transferable except in
connection with a Transfer permitted in Article XXII.
 
38.1.7  Rights Cumulative. Except as provided herein to the contrary, the
respective rights and remedies of the parties specified in this Lease shall be
cumulative and in addition to any rights and remedies not specified in this
Lease.
 
38.1.8  Entire Agreement. There are no oral or written agreements or
representations between the parties hereto affecting this Lease. This Lease
supersedes and cancels any and all previous negotiations, arrangements,
representations, brochures, agreements and understandings, if any, between
Lessor and Lessee.
 
38.1.9  Amendments in Writing. No provision of this Lease may be amended except
by an agreement in writing signed by Lessor, any Facility Mortgagee and Lessee.
 
38.1.10  Lessee to Pay Reasonable Expenses. Lessee shall pay or reimburse Lessor
for all reasonable out-of-pocket costs and expenses incurred by Lessor in
connection with or relating in any way to the administration of this Lease,
including without limitation, search costs, audit fees, appraisal fees,
attorneys’ fees, and other costs paid or incurred by Lessor in the analysis,
administration and enforcement of this Lease and the other Transaction
Documents, the protection and defense of the rights of Lessor in and to the
Leased Properties, the Collateral and the other Transaction Documents, or as
otherwise referred to in this Lease or in the other Transaction Documents, and
all costs and expenses relating to extensions, amendments, waivers, or consents
requested by Lessee, pursuant to this Lease or any other Transaction Document or
any agreements with other parties or termination of this Lease (collectively,
“Reasonable Expenses”); provided, however that shall Lessee not be liable for
payment or reimbursement of Reasonable Expenses incurred in connection with the
initial documentation and closing of the Acquisition Agreements, the Working
Capital Loan Agreement and this Lease to the extent they are included in the
Investment Amount as defined in the Agreement to Lease. All such Reasonable
Expenses shall be due on demand; provided, however, that so long as no Event of
Default has occurred hereunder, Reasonable Expenses incurred after the date of
this Lease which are unrelated to the closing on the Acquired Facilities shall
be paid on or before the earlier of (i) 30 days following written notice thereof
to Lessee or (ii) the date of expiration or earlier termination of this Lease.
Any Reasonable Expenses not paid when due shall bear interest at the Overdue
Rate. Notwithstanding the foregoing, unless Lessor has a reasonable basis to
conclude that the value of one or more of the Facilities has diminished in any
material respect, Lessee shall not be obligated to pay: (i) any appraisal fees
incurred in connection with Lessor’s financing activities or corporate
compliance requirements, or (ii) for more than one appraisal per Facility during
any four year period.
 
38.1.11  Severability. If any provision of this Lease or the application of such
provision to any person, entity or circumstance is found invalid or
unenforceable by a court of competent jurisdiction, such determination shall not
affect the other provisions of this Lease and all other provisions of this Lease
shall be deemed valid and enforceable.
 
38.1.12  Time of the Essence. Except for the delivery of possession of the
Facilities to Lessee, time is of the essence with respect to all provisions of
this Lease of which time is an element.
 
SIGNATURE PAGES FOLLOW
 


 



 
LESSOR:
 
OHI ASSET II (OH), LLC


By: Omega Healthcare Investors, a Maryland
corporation, its sole member


 
By: /s/ Daniel J. Booth 
Name: Daniel J. Booth
Title: Chief Operating Officer
 


 
THE STATE OF OHIO  )
)
COUNTY OF  CUYAHOGA  )
 
This instrument was acknowledged before me on the 14th day of December, 2005, by
Daniel J. Booth, the Chief Operating Officer of Omega Healthcare Investors,
Inc., a Maryland corporation, the sole member of OHI Asset II (OH), LLC, a
Delaware limited liability company, on behalf of said limited liability company.
 
Notary Public
 
/s/ Donna Fuller      
 

Signature Page of 2




--------------------------------------------------------------------------------

Signature Page to
MASTER LEASE
Multiple Facilities
(CSC Transaction)





 
LESSEE:
 
CSC MSTR LSCO, LLC


By: HEALTH CARE HOLDINGS, LLC,
its Sole Member


 
By: /s/ Charles R. Stoltz 
Name: Charles R. Stolz
Title: Treasurer
 


 
THE STATE OF OHIO  )
)
COUNTY OF CUYAHOGA  )
 
This instrument was acknowledged before me on the 14th day of December, 2005, by
Charles R. Stolz, the Treasurer of HEALTH CARE HOLDINGS, LLC, a Michigan limited
liability company, the sole member of CSC MSTR LSCO, LLC, an Ohio limited
liability company, on behalf of said company.
 
Notary Public
 
/s/ Donna Fuller     
 


 



Signature Page of 2




--------------------------------------------------------------------------------

Signature Page to MASTER LEASEMultiple Facilities(CSC Transaction)


LIST OF EXHIBITS TO LEASE
 


 
Exhibits A -       Facility Trade Names
 
Exhibits B-1 through B-11 -   Description of Land
 
Exhibit C -       Form of Lessee’s Certificate
 
Exhibit D -       Permitted Encumbrances
 
Exhibit E -       Form of Operations Transfer Agreement
 
Exhibit F -       Form of Memorandum and Short Form of Lease
 
Exhibit G -      Allocation of Base Rent
 


 


 

A-


--------------------------------------------------------------------------------



EXHIBIT A
 
FACILITY TRADE NAMES











--------------------------------------------------------------------------------




EXHIBITS B-1 THROUGH B-11
 
DESCRIPTION OF LAND
 







B-


--------------------------------------------------------------------------------




EXHIBIT C
 
FORM OF LESSEE’S CERTIFICATE
 
The undersigned (“Lessee”) under that certain Lease (the “Lease”) dated , 20 and
made with, a (“Lessor”), hereby certifies:
 
1.  That it is Lessee under the Lease; that attached hereto as Exhibit “A” is a
true and correct copy of the Lease; that the Lease is now in full force and
effect and has not been amended, modified or assigned except as disclosed or
included in Exhibit “A”; and that the Lease constitutes the entire agreement
between Lessor and Lessee.
 
2.  That there exist no defenses or offsets to enforcement of the Lease; that
there are, as of the date hereof, no breaches or uncured defaults on the part of
Lessee or Lessor thereunder; and that Lessee has no notice or knowledge of any
prior assignment, hypothecation, subletting or other transfer of Lessor’s
interest in the Lease.
 
3.  That the Base Rent for the first Lease Year under this Lease is
$_____________. All Rent which is due has been paid, and there are no unpaid
Additional Charges owing by Lessee under the Lease as of the date hereof. No
Base Rent or other items (including without limitation security deposit and any
impound account or funds) have been paid by Lessee in advance under the Lease
except for the security deposit held by Lessor [in the form of an irrevocable
letter of credit] in the amount of $ and the monthly installment of Base Rent
that became due on .
 
4.  That Lessee has no claim against Lessor for any security deposit, impound
account or prepaid Rent except as provided in paragraph 3 of this Certificate.
 
5.  That there are no actions, whether voluntary or otherwise, pending against
the undersigned under the bankruptcy laws of the United States or any state
thereof, nor has Lessee nor, to the best of Lessee’s knowledge has Lessor begun
any action, or given or received any notice for the purpose of termination of
the Lease.
 
6.  That there are, as of the date hereof, no breaches or uncured defaults on
the part of Lessee under any other agreement executed in connection with the
Lease.
 
7.  This Certificate has been requested by Lessor pursuant to Section 19.3 of
this Lease and for the benefit of __________________________________(“Relying
Party”). The Relying Party is entitled to rely on the statements of Lessee
contained in this certificate.
 
8.  All capitalized terms used herein and not defined herein shall have the
meanings for such terms set forth in the Lease.
 
Dated: _____, 20__   LESSEE:
 
By:



C-


--------------------------------------------------------------------------------




EXHIBIT D
 
PERMITTED ENCUMBRANCES





D-


--------------------------------------------------------------------------------




EXHIBIT E
 
FORM OF OPERATIONS TRANSFER AGREEMENT
 
An Operations Transfer Agreement substantially in the form of the MASTER LEASE
AMENDMENT, SUBLEASE TERMINATION AND OPERATIONS TRANSFER AGREEMENT made and
entered into as of November 7, 2003, among OMEGA HEALTHCARE INVESTORS, INC., a
Maryland corporation, CLAREMONT HEALTH CARE HOLDINGS, INC., a Delaware
corporation, IHS ACQUISITION NO. 123, INC., a Delaware corporation, INTEGRATED
HEALTH OF WATERFORD COMMONS, INC., a Pennsylvania corporation, OMG MSTR LSCO,
LLC, an Ohio limited liability company, MIDLAND LEASING CO., LLC, an Ohio
limited liability company, and GARDEN LEASING CO., LLC, an Ohio limited
liability company.
 


 

E-


--------------------------------------------------------------------------------




EXHIBIT F
 
MEMORANDUM OR SHORT FORM OF LEASE
 
THIS INSTRUMENT PREPARED BY:
Mark E. Derwent
Myers Nelson Dillon & Shierk PLLC
125 Ottawa Ave., N.W., Suite 270
Grand Rapids, Michigan 49503
Telephone: 616.233.9640








THIS LEASE, made and entered into as of _____________, 20__, by and between
___________ __________________________________, having its principal office at
9690 Deereco Road, Suite 100, Timonium, MD 21093, as Lessor, and
__________________ Inc., a ___________________, having its principal office at
___________________________, as Lessee with respect to the real property
identified in Exhibit(s) ““ attached hereto and located in
________________________________________.
 
WITNESSETH:
 
1.  For and in consideration of the rents reserved and the other covenants
contained in that certain Lease made by and between the parties hereto and dated
the date hereof (“Lease”), Lessor has and does hereby lease to Lessee, and
Lessee has and does hereby take and rent from Lessor, all of Lessor’s rights and
interest in and to the parcel of real property described in Exhibit(s) ““ and
all fixtures and improvements thereto, and certain personal and other property
as set forth in the Lease.
 
2.  The Initial Term of the Lease is approximately ____________ (_____) years,
commencing _____________, 200__ and ending on _________________, 200__.
 
3.  As more particularly provided in the Lease, Lessee may elect to renew the
original term for ___ (_) ___ (_) year optional renewal periods for a maximum
term, if exercised, of_______ (__) years after the Commencement Date.
 
4.  This instrument is executed and recorded for the purpose of giving notice of
Lessee’s interest in the property covered by the Lease and giving notice of the
existence of the Lease, to which reference is made for a full statement of the
terms and conditions thereof. The respective addresses of the parties hereto
are:
 
Lessee:
 
Attn:
 
Lessor:
 
Attn:
 
IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
their duly authorized [officer or officers] and [general partners] [managing
partners], as applicable, all as of the day and date first above written.
 
LESSOR:
 
___________________________,
a      
 
By:      
 
Name:     
 
Title:     
 
LESSEE:
 
______________________________
a      
 
Name:      
 
Title:      


STATE OF MARYLAND
)
 
) SS
COUNTY OF_______________
)



This instrument was acknowledged before me on the ____ day of _____________,
200__, by ___ __________________________, the ________________ of
___________________, a __________________________, on behalf of said
_______________.
 
Notary Public
 


STATE OF MARYLAND
)
 
) SS
COUNTY OF_______________
)



This instrument was acknowledged before me on the ____ day of _____________,
200__, by ___ __________________________, the ________________ of
___________________, a __________________________, on behalf of said
_______________.
 
Notary Public





F-


--------------------------------------------------------------------------------




EXHIBIT G


ALLOCATION OF BASE RENT

 